Exhibit 10.4

 

 

NOTE PURCHASE AGREEMENT

Dated as of June 26, 2009

among

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST 2009-A,

Issuer,

ALLIANCE LAUNDRY SYSTEMS LLC,

as the Servicer,

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES 2009 LLC,

as the Transferor,

THE NOTE PURCHASERS PARTY HERETO,

NATIXIS FINANCIAL PRODUCTS INC.,

as Administrative Agent and an Agent

and

THE OTHER AGENTS PARTY HERETO

 

 

Relating to

Alliance Laundry Equipment Receivables Trust 2009-A

Equipment Loan Notes

Receivables Notes

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1        DEFINITIONS    2 1.1       Definitions    2
1.2       Other Definitional Provisions    11 ARTICLE 2        AMOUNT AND TERMS
OF COMMITMENTS    11 2.1       Purchases    11 2.2       Interest, Fees,
Expenses, Payments, Etc    14 2.3       Requirements of Law    16 2.4      
Taxes.    17 2.5       Indemnification    21 2.6       Expenses, etc    24
2.7       Deliveries by Note Purchasers    25 2.8       Non-Renewing Committed
Purchasers    25 ARTICLE 3        CONDITIONS PRECEDENT    27 3.1      
Conditions to Initial Purchase    27 3.2       Condition to Additional Purchases
   29

ARTICLE 4

       REPRESENTATIONS AND WARRANTIES    31 4.1       Representations and
Warranties of the Issuer    31 4.2       Representations and Warranties of the
Transferor and the Servicer    32 4.3       Representations and Warranties of
the Note Purchasers    32 ARTICLE 5        COVENANTS    32 5.1       Covenants
   32 ARTICLE 6        THE NOTE AGENTS    34 6.1       Authorization and Action
of the Note Agents    34 6.2       Note Agent’s Reliance, Etc    35 6.3      
Credit Decision    36 6.4       Indemnification of each Note Agent    37 6.5   
   Agents in their Individual Capacity    37 6.6       Successor Administrative
Agent; Successor Agent    38 6.7       Payments by an Agent    38 ARTICLE 7   
    SECURITIES LAWS; TRANSFERS    39 7.1       Transfers of Notes    39

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page 7.2       Tax Characterization    44 ARTICLE 8   
    MISCELLANEOUS    44 8.1       Amendments and Waivers    44 8.2       Notices
   45 8.3       No Waiver; Cumulative Remedies    48 8.4       Successors and
Assigns    48 8.5       Successors to Servicer    48 8.6       Counterparts   
49 8.7       Severability    49 8.8       Integration    49 8.9       Governing
   49 8.10     Jurisdiction; Consent to Service of Process    49 8.11    
Termination    49 8.12     Limited Recourse; No Proceedings    50 8.13    
Survival of Representations and Warranties    50 8.14     Effect of Regulatory
Change    50 8.15     Waiver of Jury Trial    51 8.16     Excess Funds    51
Exhibit A    Form of Transfer Supplement    Schedule I    Completion of
Information and Signatures for Transfer Supplement    Schedule II    List of
Investing Offices, Addresses for Notices, Assigned Interests and Purchase and
Liquidity Percentages    Schedule III    Form of Transfer Effective Notice   
Exhibit B    Form of Equipment Loan Advance Increase Notice    Schedule IV   
Cap Notional Schedule   

 

-ii-



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT, dated as of June 26, 2009, by and among ALLIANCE
LAUNDRY EQUIPMENT RECEIVABLES TRUST 2009-A, a Delaware statutory trust (together
with its successors and assigns, the “Issuer”), ALLIANCE LAUNDRY SYSTEMS LLC, a
Delaware limited liability company (“ALS”), individually and as the Servicer,
ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES 2009 LLC, a Delaware limited liability
company (“Alliance Equipment Receivables”), as the Transferor (the
“Transferor”), the NOTE PURCHASERS (as hereinafter defined) from time to time
party hereto, the AGENTS for the Purchaser Groups from time to time party hereto
(each such party, together with their respective successors in such capacity, an
“Agent”), and NATIXIS FINANCIAL PRODUCTS INC. (“NATIXIS”), as administrative
agent for the Note Purchasers (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Issuer, the Servicer and the Transferor are parties to that certain
Pooling and Servicing Agreement, dated as of June 26, 2009 (as the same may from
time to time be amended or otherwise modified, the “Pooling and Servicing
Agreement”), pursuant to which, among other things, the Transferor has assigned,
transferred and conveyed, and has agreed to assign, transfer and convey, its
right, title and interest in, to and under certain Equipment Loans and
Receivables (as defined therein) to the Issuer, and the Servicer has agreed to
service such Equipment Loans and Receivables;

WHEREAS, the Issuer and The Bank of New York Mellon, as trustee (together with
its successors in such capacity, the “Indenture Trustee”), are parties to that
certain Indenture, dated as of June 26, 2009 (as the same may from time to time
be amended or otherwise modified, the “Indenture”);

WHEREAS, the Issuer proposes to issue its Equipment Loan Notes (the “Equipment
Loan Notes”) pursuant to the Indenture;

WHEREAS, the Issuer also proposes to issue its Receivables Notes (the
“Receivables Notes”) pursuant to the Indenture;

WHEREAS, the Equipment Loan Note Purchasers are willing to purchase the
Equipment Loan Notes in the amount of the Equipment Loan Initial Advance on the
Closing Date and from time to time thereafter to purchase Equipment Loan Advance
Increases on the terms and conditions provided for herein;

WHEREAS, the Receivables Note Purchasers are willing to purchase the Receivables
Notes in the amount of the Receivables Initial Advance on the Closing Date and
from time to time thereafter to purchase Receivables Advance Increases on the
terms and conditions provided for herein;



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:

ARTICLE 1 DEFINITIONS

1.1 Definitions. All capitalized terms used herein as defined terms and not
defined herein shall have the meanings given to them in Part I of Appendix A to
the Pooling and Servicing Agreement, as in effect on the date of this Agreement
and as they may be amended or otherwise modified from time to time with the
consent of the Required Equipment Loan Note Owners, the Required Equipment Loan
Note Purchasers, the Required Receivables Note Owners, the Required Receivables
Note Purchasers and the Administrative Agent.

“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of a CP Conduit that are subject to this Agreement or any other
Basic Document with all or any portion of the assets and liabilities of an
Affected Party. An Accounting Based Consolidation Event shall be deemed to occur
on the date any Affected Party shall acknowledge in writing that any such
consolidation of the assets and liabilities of a CP Conduit shall occur.

“Additional Amounts” shall mean on any date of determination, any amounts then
due and payable by the Issuer (determined without regard to limitations on the
sources of payment thereof) pursuant to this Agreement, other than Equipment
Loan Monthly Interest, the Equipment Loan Note Principal Balance, Receivables
Monthly Interest and the Receivables Note Principal Balance.

“Adjusted Commitment” shall mean on any date of determination, (i) with respect
to a CPC Committed Purchaser, such CPC Committed Purchaser’s Commitment minus
the aggregate outstanding principal amount of its Support Advances to its
related CP Conduit or (ii) with respect to a Committed Purchaser that is not a
CPC Committed Purchaser, such Committed Purchaser’s Commitment.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Advance Increase Notice” shall mean a notice delivered by the Issuer to each
Agent and the Indenture Trustee pursuant to Section 2.1(c) requesting an
Equipment Loan Advance Increase or a Receivables Advance Increase with the most
recently delivered Borrowing Base Certificate attached thereto.

“Affected Party” shall mean, with respect to any CP Conduit, any Support Party
of such CP Conduit.

“Affiliate Conduit Assignee” means a commercial paper conduit which is
administered by the same Agent or supported by the same Support Party as the CP
Conduit that from time to time designates such commercial paper conduit to
accept an assignment from such CP Conduit of all or a portion of its Percentage
Interest.

“Agent” has the meaning specified in the preamble to this Agreement.

“Agreement” shall mean this Note Purchase Agreement, as amended, supplemented or
otherwise modified from time to time.

 

-2-



--------------------------------------------------------------------------------

“Alliance Equipment Receivables” has the meaning specified in the preamble to
this Agreement.

“ALS” has the meaning specified in the preamble to this Agreement.

“Applicable Margin Fee Letter” has the meaning specified in the Pooling and
Servicing Agreement.

“Assignee” and “Assignment” have the respective meanings specified in
Section 7.1(e).

“BMO” shall mean BMO Capital Markets Corp.

“Cap Strike Rate” shall mean 6.27%.

“Closing Date” shall mean June 26, 2009.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commitment” shall mean, for any Committed Purchaser, the maximum amount of such
Note Purchaser’s commitment to purchase a portion of the Equipment Loan Note
Principal Balance or Receivables Note Principal Balance, as applicable, as set
forth on the signature pages hereto or the Transfer Supplement by which such
Committed Purchaser became a party to this Agreement or assumed the Commitment
(or a portion thereof) of another Note Purchaser pursuant to Transfer
Supplement(s) executed by such Purchaser and its Assignee(s) and delivered
pursuant to Section 7.1. In the event that a Note Purchaser is a CPC Committed
Purchaser which maintains a portion of its Commitment hereunder in relation to
more than one CP Conduit, such Note Purchaser shall be deemed to hold separate
Commitments hereunder in each such capacity, and in the event that a Note
Purchaser is both an Equipment Loan Note Purchaser and a Receivables Note
Purchaser, such Note Purchaser shall be deemed to hold separate Commitments
hereunder in each such capacity.

“Committed Purchaser” shall mean each Note Purchaser identified as a Committed
Purchaser on the signature pages hereto or in the Transfer Supplement pursuant
to which such Note Purchaser, and any Assignee of such Note Purchaser to the
extent such Assignee has assumed, pursuant to a Transfer Supplement, the
Commitment of such Note Purchaser.

“Conduit Assignee” means any commercial paper conduit designated by a CP Conduit
from time to time to accept an assignment from such CP Conduit of all or a
portion of its Percentage Interest.

“Consented Transferee Letter” shall mean the letter, dated as of the date of
this Agreement and referring to this Agreement (or any replacement therefor from
time to time in effect), from the Transferor, and to and accepted by, the
Administrative Agent, as such letter may be amended or otherwise modified from
time to time by the Transferor with the consent of the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

“CP Conduit” shall mean any Note Purchaser which is designated as a CP Conduit
on the signature pages hereto or in the Transfer Supplement pursuant to which it
became a party to this Agreement.

“CPC Committed Purchaser” shall mean, with respect to a CP Conduit, each Note
Purchaser identified as a Committed Purchaser for such CP Conduit on the
signature pages hereto or in the Transfer Supplement pursuant to which such CP
Conduit became a party hereto, and any Assignee of such Note Purchaser to the
extent such Assignee has assumed, pursuant to a Transfer Supplement, the
Commitment of such Note Purchaser.

“Downgrade Event” shall mean, (i) a notice delivered to the Agents or the Note
Purchasers by Standard & Poor’s that the Notes have been or will be placed on a
watch list or have or will become subject to a ratings downgrade, or (ii) with
respect to any applicable CP Conduit, a notice delivered to the Agents or the
Note Purchasers by Standard & Poor’s or Moody’s that any such CP Conduit’s
rating has or will be placed on a watch list or has or will become subject to a
ratings downgrade solely as a result of such CP Conduit’s ownership of the
Notes.

“Downgraded Purchaser” has the meaning specified in Section 7.1(j).

“Equipment Loan Advance Increase” shall mean the amount of each Advance made on
the Equipment Loan Notes on each Equipment Loan Borrowing Date.

“Equipment Loan Borrowing Date” shall mean each date on which an Equipment Loan
Advance Increase occurs.

“Equipment Loan Facility Limit” shall mean, for any day, $330,000,000, minus the
Receivables Note Principal Balance on such day.

“Equipment Loan Initial Advance” shall mean the amount of the Advance made on
the Equipment Loan Notes on the Closing Date.

“Equipment Loan Monthly Interest” shall mean, for any Distribution Date, the
Equipment Loan Monthly Interest and Fees for the Interest Period ended on the
day preceding such Distribution Date.

“Equipment Loan Monthly Interest and Fees” shall mean, for any Interest Period,
the sum of (i) interest on the Equipment Loan Note Principal Balance for the
Interest Period ended on such Distribution Date computed pursuant to
Section 2.2(a) and Section 2.2(e), plus (ii) the Equipment Loan Unused Facility
Fee with respect to such Interest Period.

“Equipment Loan Note Owners” shall mean the Equipment Loan Note Purchasers that
are owners of record of the Equipment Loan Notes or, with respect to any
Equipment Loan Note held by an Agent hereunder as nominee on behalf of Equipment
Loan Note Purchasers in an Equipment Loan Purchaser Group, the Equipment Loan
Note Purchasers that are beneficial owners of such Equipment Loan Note as
reflected on the books of such Agent in accordance with this Agreement and the
Related Documents.

 

-4-



--------------------------------------------------------------------------------

“Equipment Loan Note Principal Balance” shall mean the outstanding principal
balance of all Advances made on the Equipment Loan Notes.

“Equipment Loan Note Purchasers” shall mean, collectively, the CP Conduits and
the Committed Purchasers that are members of an Equipment Loan Purchaser Group.

“Equipment Loan Notes” has the meaning specified in the recitals to this
Agreement.

“Equipment Loan Percentage Interest” shall mean, for an Equipment Loan Note
Purchaser on any day, the percentage equivalent of (a) the sum of (i) the
portion of the Equipment Loan Initial Principal Balance (if any) purchased by
such Equipment Loan Note Purchaser, plus (ii) the aggregate portion of Equipment
Loan Advance Increases (if any) purchased by such Equipment Loan Note Purchaser
prior to such day pursuant to this Agreement, plus (iii) any portion of the
Equipment Loan Note Principal Balance acquired by such Equipment Loan Note
Purchaser as an Assignee from another Equipment Loan Note Purchaser pursuant to
a Transfer Supplement executed and delivered pursuant to Section 7.1, minus
(iv) the aggregate amount of principal payments made with respect to the
Equipment Loan Notes to such Equipment Loan Note Purchaser prior to such day,
minus (v) any portion of the Equipment Loan Note Principal Balance assigned by
such Equipment Loan Note Purchaser to an Assignee pursuant to a Transfer
Supplement executed and delivered pursuant to Section 7.1, divided by (b) the
aggregate Equipment Loan Note Principal Balance on such day.

“Equipment Loan Purchaser Group” shall mean each group of Equipment Loan Note
Purchasers consisting of at least one Committed Purchaser and an Agent.
Purchaser Groups may also contain a CP Conduit. The initial Equipment Loan Note
Purchaser Groups shall be (i) Versailles Assets LLC, as a CP Conduit and as a
Committed Purchaser, and Natixis, as Agent, (ii) Fairway Finance Company, LLC,
as a CP Conduit and as a Committed Purchaser, and BMO, as Agent and
(iii) Liberty Street Funding LLC, as a CP Conduit, and Scotia, as a Committed
Purchaser and Agent.

“Equipment Loan Unused Facility Fee” shall have the meaning, with respect to
each Equipment Loan Purchaser Group, specified in the Applicable Margin Fee
Letter.

“Excess Funds” has the meaning specified in Section 8.15.

“Excluded Taxes” has the meaning specified in Section 2.4(a).

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any accounting board or authority (whether or not a part of government)
which is responsible for the establishment or interpretation of national or
international accounting principles.

“Indemnitee” has the meaning specified in Section 2.5(a).

“Indenture” has the meaning specified in the recitals to this Agreement.

 

-5-



--------------------------------------------------------------------------------

“Indenture Trustee” has the meaning specified in the recitals to this Agreement.

“Interest Period” shall mean the period commencing on each Determination Date
and ending on the day prior to the subsequent Determination Date; provided that
the initial Interest Period will be the period commencing on the Closing Date
and ending on the day prior to the first Determination Date and the final
Interest Period will end on the date when all Outstanding Obligations are paid
in full.

“Investing Office” shall mean initially, the office of any Note Purchaser (if
any) designated as such on the signature pages hereto or in the Transfer
Supplement by which it became a party to this Agreement, and thereafter, such
other office of such Note Purchaser or such Assignee as may be designated in
writing to the applicable Agent, the Administrative Agent, the Issuer, the
Transferor, the Servicer and the Indenture Trustee by such Note Purchaser or
Assignee.

“Investment Letter” shall mean the letter delivered by each Note Purchaser that
is substantially in the form attached as Exhibit D to the Indenture.

“Issuer” has the meaning specified in the recitals to this Agreement.

“Liquidity Percentage” shall mean, for a CPC Committed Purchaser, such CPC
Committed Purchaser’s Adjusted Commitment with respect to its related CP Conduit
as a percentage of the aggregate Adjusted Commitments of all CPC Committed
Purchasers for such CP Conduit.

“Maximum Purchase Amount” shall mean (i) for any CP Conduit which is not a
Committed Purchaser, the aggregate Commitments of the CPC Committed Purchasers
in its Purchaser Group and (ii) for any Committed Purchaser, its Commitment.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“Natixis” has the meaning specified in the preamble to this Agreement.

“Note Agent” has the meaning specified in Section 6.1(a).

“Note Owner” shall mean an Equipment Loan Note Owner or a Receivables Note
Owner, as applicable.

“Note Purchaser” shall mean an Equipment Loan Note Purchaser or a Receivables
Note Purchaser, as applicable.

“Participant” has the meaning specified in Section 7.1(d).

“Participation” has the meaning specified in Section 7.1(d).

“Percentage Interest” shall mean the Equipment Loan Percentage Interest or the
Receivables Percentage Interest, as applicable. In the event that a Note
Purchaser is both an Equipment Loan Note Purchaser and a Receivables Note
Purchaser, such Note Purchaser shall be deemed to hold separate Percentage
Interests hereunder in each such capacity.

 

-6-



--------------------------------------------------------------------------------

“Permitted Transferee” shall mean (i) prior to the Conversion Date, each initial
Equipment Loan Note Purchaser or Receivables Note Purchaser, as applicable, each
initial Agent (in its individual capacity), the Administrative Agent (in its
individual capacity), each Conduit Assignee that is an Affiliate Conduit
Assignee if a Downgrade Event has occurred, each Conduit Assignee which has been
consented to as a potential Transferee by the Transferor (which consent shall
not be unreasonably withheld), each Person listed in the Consented Transferee
Letter as in effect on the date of the related Transfer, at such time and each
other Person who has been consented to as a potential Transferee by the
Transferor (which consent shall not be unreasonably withheld) or (ii) after the
Receivables Conversion Date or Loan Conversion Date, as applicable, or otherwise
if the Transferee is a Transferee of an Equipment Loan Note, a Receivables Note
or the rights thereunder and not of any Commitment, any Transferee.

“Person” shall mean an individual, partnership, corporation, business trust,
statutory trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Pooling and Servicing Agreement” shall have the meaning specified in the
recitals to this Agreement.

“Primary Purchaser” shall mean with respect to each Purchaser Group, each CP
Conduit, and to the extent that a Purchaser Group does not contain a CP Conduit,
each Note Purchaser in such Purchaser Group.

“Purchaser Group” shall mean each Equipment Loan Purchaser Group and each
Receivables Purchaser Group, as applicable.

“Purchaser Percentage” shall mean, with respect to a Primary Purchaser, its
Maximum Purchase Amount as a percentage of the Equipment Loan Facility Limit or
Receivables Loan Facility Limit, as applicable.

Qualified Special Purpose Entity: As defined in accordance with GAAP as such
term is defined on the date of the Credit Agreement.

“Receivables Advance Increase” shall mean the amount of each Advance made to the
Receivables Notes on each Receivables Borrowing Date.

“Receivables Borrowing Date” shall mean each date on which a Receivables Advance
Increase occurs.

“Receivables Facility Limit” shall mean, for any day, $60,000,000, minus the
excess, if any, of (x) the Equipment Loan Note Principal Balance on such day
over (y) $270,000,000.

“Receivables Initial Advance” shall mean the amount of the Advance made on the
Receivables Notes on the Closing Date.

 

-7-



--------------------------------------------------------------------------------

“Receivables Monthly Interest” shall mean, for any Distribution Date, the
Receivables Monthly Interest and Fees for the Interest Period ended on the day
preceding such Distribution Date.

“Receivables Monthly Interest and Fees” shall mean, for any Interest Period, the
sum of (i) interest on the Receivables Note Principal Balance for the Interest
Period ended on such Distribution Date computed pursuant to Section 2.2(a) and
Section 2.2(e), plus (ii) the Receivables Unused Facility Fee with respect to
such Interest Period.

“Receivables Note Owners” shall mean the Receivables Note Purchasers that are
owners of record of the Receivables Notes or, with respect to any Receivables
Note held by an Agent hereunder as nominee on behalf of Receivables Note
Purchasers in a Receivables Purchaser Group, the Receivables Note Purchasers
that are beneficial owners of such Receivables Note as reflected on the books of
such Agent in accordance with this Agreement and the Related Documents.

“Receivables Note Principal Balance” shall mean the outstanding principal
balance of all Advances on such Receivables Notes.

“Receivables Note Purchasers” shall mean, collectively, the CP Conduits and the
Committed Purchasers that are members of a Receivables Purchase Group.

“Receivables Notes” has the meaning specified in the recitals to this Agreement.

“Receivables Percentage Interest” shall mean, for a Receivables Note Purchaser
on any day, the percentage equivalent of (a) the sum of (i) the portion of the
Receivables Initial Advance (if any) purchased by such Receivables Note
Purchaser, plus (ii) the aggregate portion of Receivables Advance Increases (if
any) purchased by such Receivables Note Purchaser prior to such day pursuant to
this Agreement, plus (iii) any portion of the Receivables Note Principal Balance
acquired by such Receivables Note Purchaser as an Assignee from another
Receivables Note Purchaser pursuant to a Transfer Supplement executed and
delivered pursuant to Section 7.1, minus (iv) the aggregate amount of principal
payments made with respect to the Receivables Notes to such Receivables Note
Purchaser prior to such day, minus (v) any portion of the Receivables Note
Principal Balance assigned by such Receivables Note Purchaser to an Assignee
pursuant to a Transfer Supplement executed and delivered pursuant to
Section 7.1, divided by (b) the aggregate Receivables Note Principal Balance on
such day.

“Receivables Purchaser Group” shall mean each group of Receivables Note
Purchasers consisting of at least one Committed Purchaser and an Agent.
Purchaser Groups may also contain a CP Conduit. The initial Receivables Note
Purchaser Groups shall be (i) Versailles Assets LLC, as a CP Conduit and as a
Committed Purchaser, and Natixis, as Agent, (ii) Fairway Finance Company, LLC,
as a CP Conduit and as a Committed Purchaser, and BMO, as Agent and
(iii) Liberty Street Funding LLC, as a CP Conduit, and Scotia, as a Committed
Purchaser and Agent.

“Receivables Unused Facility Fee” shall have the meaning, with respect to each
Receivables Purchaser Group, specified in the Applicable Margin Fee Letter.

 

-8-



--------------------------------------------------------------------------------

“Regulatory Change” shall mean, as to each Note Purchaser, Participant or
Affected Party, any change, or any generally accepted change in the
interpretation or application, occurring after the date of the execution and
delivery of this Agreement or, if later, the date of the execution and delivery
of the Transfer Supplement by which it became party to this Agreement; in the
case of a Participant, any change occurring after the date on which its
Participation became effective; or in the case of an Affected Party, any change
occurring after the date it became such an Affected Party, in any (or the
adoption after such date of any new):

(i) United States federal or state law or foreign law applicable to such Note
Purchaser, Participant or Affected Party; or

(ii) regulation, interpretation, directive, guideline or request (whether or not
having the force of law) applicable to such Note Purchaser, Participant or
Affected Party of any court or other judicial authority or any Governmental
Authority charged with the interpretation or administration of any law referred
to in clause (i) or of any fiscal, monetary, banking or other Governmental
Authority or central bank having jurisdiction over such Note Purchaser,
Participant or Affected Party or charged with the administration, interpretation
or application of any such regulation, interpretation, directive, guideline or
request. For avoidance of doubt, any interpretation of Accounting Research
Bulletin No. 51 (or any revision or amendment to any existing interpretation
thereof) by the Financial Accounting Standards Board or any Accounting Based
Consolidation Event shall constitute a Regulatory Change herein.

“Related Documents” shall mean, collectively, this Agreement (including all
effective Fee Letters and Transfer Supplements), the Transfer and Servicing
Agreements, the Indenture, the Trust Agreement, the Administration Agreement,
the Notes, the Custodial Agreement, and all agreements and instruments related
thereto.

“Replacement Purchaser” has the meaning specified in Section 7.1(j).

“Required Equipment Loan Note Owners” as to any Purchaser Group, shall mean, at
any time, Equipment Loan Note Owners having more than two-thirds of the
aggregate Percentage Interests of all Equipment Loan Note Owners in such
Purchaser Group.

“Required Equipment Loan Note Purchasers” as to any Purchaser Group, shall mean,
at any time, Committed Purchasers having Commitments aggregating more than
two-thirds of all of the Commitments in such Purchaser Group.

“Required Receivables Note Owners” as to any Purchaser Group, shall mean, at any
time, Receivables Note Owners having more than two-thirds of the aggregate
Percentage Interests of all Receivables Note Owners in such Purchaser Group.

“Required Receivables Note Purchasers” as to any Purchaser Group, shall mean, at
any time, Committed Purchasers having Commitments aggregating more than
two-thirds of all of the Commitments in such Purchaser Group.

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation, or determination of an arbitrator or Governmental Authority, in each
case applicable to or binding upon such or to which such Person is subject,
whether federal, state or local (including usury laws, the Federal Truth in
Lending Act and Regulation Z and Regulation B of the Board of Governors of the
Federal Reserve System).

 

-9-



--------------------------------------------------------------------------------

“Scotia” means The Bank of Nova Scotia.

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., or any successor that is a nationally
recognized statistical rating organization.

“Successor Servicer” shall have the meaning specified in Section 8.5.

“Support Advances” shall mean, with respect to a CPC Committed Purchaser and its
related CP Conduit, any participation held by such CPC Committed Purchaser in
such CP Conduit’s Percentage Interest in the Equipment Loan Note Principal
Balance or Receivables Note Principal Balance, as applicable, which was
purchased from such CP Conduit pursuant to a Support Facility and any loans or
other advances made by such CPC Committed Purchaser to such CP Conduit pursuant
to a Support Facility to fund such CP Conduit’s making or maintaining its
purchases hereunder up to the amount of the related Advance (but excluding any
such loans or advances made to fund such CP Conduit’s obligations to pay
interest, fees or other similar amounts relating to the funding of its making or
maintaining its purchases hereunder). In the event that such CPC Committed
Purchaser and its related CP Conduit are both Equipment Loan Note Purchasers and
Receivables Note Purchasers, such CPC Purchaser shall be deemed to hold separate
Support Advances hereunder in each such capacity.

“Support Facility” shall mean any liquidity or credit support agreement with a
CP Conduit which relates to this Agreement (including any master repurchase
agreement or an agreement to purchase an assignment of or participation in
Equipment Loan Notes or Receivables Notes), it being understood that such
liquidity or credit support may also relate to other transactions.

“Support Party” shall mean any bank, insurance company or other financial
institution extending or having a commitment to extend funds to or for the
account of or to provide credit support for the benefit of a CP Conduit
(including by agreement to purchase an assignment of or participation in
Equipment Loan Notes or Receivables Notes) under a Support Facility. Each CPC
Committed Purchaser for a CP Conduit which is a CP Conduit shall be deemed to be
a Support Party for such CP Conduit.

“Taxes” has the meaning specified in Section 2.4(a).

“Transfer” has the meaning specified in Section 7.1(c).

“Transfer Supplement” has the meaning specified in Section 7.1(e).

“Transferee” has the meaning specified in Section 7.1(c).

“Transferor” has the meaning specified in the preamble to this Agreement.

 

-10-



--------------------------------------------------------------------------------

“written” or “in writing” (and other variations thereof) shall mean any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.

 

  1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings as set forth herein when used in any certificate
or other document made or delivered pursuant hereto.

(b) The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section, subsection and Exhibit
references are to this Agreement, unless otherwise specified. The words
“including” and “include” shall be deemed to be followed by the words “without
limitation.” References to any Person include that Person’s successors in
interest.

ARTICLE 2 AMOUNT AND TERMS OF COMMITMENTS

 

  2.1 Purchases.

(a) On and subject to the terms and conditions of this Agreement (including
Article 3 and clause (g) below), on the Closing Date each initial Primary
Purchaser may purchase its Purchaser Percentage of the Equipment Loan Initial
Advance or the Receivables Initial Advance, as applicable, for a purchase price
equal to the portion of the Equipment Loan Initial Advance or the Receivables
Initial Advance, as applicable, so purchased. The determination of whether an
initial Primary Purchaser will make such purchase may, less such amounts as the
Issuer and the initial Primary Purchasers shall agree, be made by the related
Agent for such Primary Purchaser.

(b) On and subject to the terms and conditions of this Agreement (including
Article 3 and clause (g) below) and prior to the applicable Conversion Date,
each Primary Purchaser may purchase its Purchaser Percentage of any Equipment
Loan Advance Increase or Receivables Advance Increase, as applicable, offered
for purchase hereunder for a purchase price equal to the Equipment Loan Advance
Increase or the Receivables Advance Increase, as applicable, so purchased. The
determination of whether an initial Primary Purchaser will make such purchase
may be made by the related Agent for such Primary Purchaser.

(c) Each purchase of any Equipment Loan Advance Increase or Receivables Advance
Increase hereunder shall be in accordance with the provisions hereof upon
delivery of an Advance Increase Notice by the Issuer to each Agent and the
Indenture Trustee received no later than 3:00 p.m., New York City time, at least
two Business Days prior to the applicable Equipment Loan Borrowing Date (except
that once per calendar quarter, commencing June 2009, the Issuer shall only be
required to provide one Business Day’s notice) or one Business Day prior to the
applicable Receivables Borrowing Date (or such shorter period as may be agreed
to by each Agent), in each case except as otherwise agreed by the Issuer and the
Noteholders. Each Advance Increase Notice shall be irrevocable and shall specify
an Advance of at least $1,000,000, unless each Committed Purchaser otherwise
agrees, and in an integral multiple of

 

-11-



--------------------------------------------------------------------------------

$100,000. The Issuer may not deliver more than one Advance Increase Notice with
respect to an Equipment Loan Advance Increase and more than two Advance Increase
Notices with respect to a Receivables Advance Increase in any calendar week,
unless each Agent otherwise agrees, which consent shall not be unreasonably
withheld.

(d) Subject to the satisfaction of the applicable conditions set forth in
Article 3 and clause (g) below, each CP Conduit which is a Committed Purchaser
shall make a purchase of Equipment Loan Notes or Receivables Notes, as
applicable, on the applicable Purchase Date in an amount equal to its Equipment
Loan Initial Advance, the Equipment Loan Advance Increase, the Receivables
Initial Advance, or the Receivables Advance Increase, as the case may be, for a
purchase price equal to its share of the Equipment Loan Initial Advance, the
Equipment Loan Advance Increase, the Receivables Initial Advance, or the
Receivables Advance Increase, as applicable, so purchased. Each CP Conduit which
is not a Committed Purchaser shall notify the Agent for its Purchaser Group by
10:00 a.m., New York City time, on the applicable Purchase Date whether it has
elected to make the purchase offered to it pursuant to Section 2.1 (a) or
2.1(b). In the event that a CP Conduit which is not a Committed Purchaser shall
not have timely provided such notice, such CP Conduit shall be deemed to have
elected not to make such purchase. Such Agent shall notify each CPC Committed
Purchaser for such CP Conduit on or prior to 11:00 a.m., New York City time, on
the applicable Purchase Date if such CP Conduit has not elected to purchase its
entire Purchaser Percentage of the Equipment Loan Initial Advance, the Equipment
Loan Advance Increase, the Receivables Initial Advance, or the Receivables
Advance Increase, as the case may be, which notice shall specify (i) the
identity of such CP Conduit, (ii) the portion of the Equipment Loan Initial
Advance, the Equipment Loan Advance Increase, the Receivables Initial Advance,
or the Receivables Advance Increase, as the case may be, which such CP Conduit
has not elected to purchase as provided above, and (iii) the respective
Liquidity Percentages of such CPC Committed Purchasers on such Purchase Date (as
determined by such Agent in good faith; for purposes of such determination, such
Agent shall be entitled to rely conclusively on the most recent information
provided by such CP Conduit or its agent or by the agent for its Support
Parties). Subject to receiving such notice and the satisfaction of the
applicable conditions set forth in Article 3 and clause (g) below, each of such
CP Conduit’s CPC Committed Purchasers shall make a purchase of Equipment Loan
Notes or Receivables Notes, as applicable, on the applicable Purchase Date in an
amount equal to its Liquidity Percentage of the portion of the Equipment Loan
Initial Advance, the Equipment Loan Advance Increase, the Receivables Initial
Advance, or the Receivables Advance Increase, as the case may be, which such CP
Conduit has not elected to purchase, for a purchase price equal to its share of
the Equipment Loan Initial Advance, the Equipment Loan Advance Increase, the
Receivables Initial Advance, or the Receivables Advance Increase, as applicable,
so purchased.

(e) All purchases made pursuant to this Note Purchase Agreement by each Note
Purchaser in a Purchaser Group shall be evidenced by one Equipment Loan Note or
Receivables Note, as applicable, for such Purchaser Group issued pursuant to the
Indenture in the name of the related Agent for such Purchaser Group or, if
requested by such Agent, in the name of the relevant Primary Purchaser. Each
Equipment Loan Note Purchaser’s or Receivables Note Purchaser’s, as applicable,
purchase price payable pursuant to Section 2.1(a), 2.1(b) or 2.1(d) shall be
made available to the Issuer at such account as it shall direct or to the Agent
for its Purchaser Group at the account of the Agent specified in Section 8.2(b),
subject to the fulfillment of the applicable conditions set forth in Article 3,
if to the Agent, at or prior to 2:00 p.m.,

 

-12-



--------------------------------------------------------------------------------

New York City time, and if to the Issuer, at or prior to 3:00 p.m., New York
City time, on the applicable Purchase Date, by deposit of immediately available
funds. If such funds are to be remitted to an Agent, such Agent shall promptly
notify the Issuer and the Transferor in the event that any Equipment Loan Note
Purchaser or Receivables Note Purchaser either fails to make such funds
available to such Agent before such time or notifies such Agent that it will not
make such funds available to such Agent before such time. Subject to (i) such
Agent’s receipt of such funds and (ii) the fulfillment of the applicable
conditions set forth in Article 3, as determined by such Agent, such Agent will,
not later than 3:00 p.m., New York City time on such Purchase Date, make such
funds available, in the same type of funds received, by wire transfer thereof to
the account of the Issuer in the United States specified in the applicable
Advance Increase Notice or, in the case of the purchase on the Closing Date,
specified in writing by the Issuer to such Agent not later than the one Business
Day prior to the Closing Date.

(f) Notwithstanding the fulfillment of the applicable conditions set forth in
Article 3 with respect to a purchase, in the event that a CP Conduit which is
not a Committed Purchaser elected to make a purchase on a Purchase Date but
failed to make its purchase price available to the Agent for its Purchaser Group
when required by Section 2.1(e), such CP Conduit shall be deemed to have
rescinded its election to make such purchase, and none of the Issuer, the
Transferor or any other Person shall have any claim against such CP Conduit by
reason of its failure to timely make such purchase. In any such case, such Agent
shall give notice of such failure not later than 1:00 p.m., New York City time,
on the Purchase Date to each CPC Committed Purchaser for such CP Conduit and to
the Issuer and the Transferor, which notice shall specify (i) the identity of
such CP Conduit, (ii) the amount of the purchase which it had elected but failed
to make and (iii) the respective Liquidity Percentages of such CPC Committed
Purchasers on such Purchase Date (as determined by such Agent in good faith; for
purposes of such determination, such Agent shall be entitled to rely
conclusively on the most recent information provided by such CP Conduit or its
agent or by the agent for its Support Parties). Subject to receiving such
notice, each of such CP Conduit’s CPC Committed Purchasers shall purchase a
portion of the Equipment Loan Note Principal Balance or Receivables Note
Principal Balance, as applicable, in an amount equal to its Liquidity Percentage
of the amount described in clause (ii) above at or before 2:00 p.m., New York
City time, on such Purchase Date and otherwise in accordance with
Section 2.1(d). Subject to such Agent’s receipt of such funds, such Agent will
not later than 3:00 p.m., New York City time, on such Purchase Date make such
funds available, in the same type of funds received, by wire transfer thereof to
the account of the Issuer described in Section 2.1(e), which payment shall be
deemed to be timely for purposes hereof and of the Indenture.

(g) Notwithstanding anything herein to the contrary, in no event (i) shall a
Committed Purchaser be required on any date to make a purchase of the Equipment
Loan Initial Advance or purchase an Equipment Loan Advance Increase which would
result in its Percentage Interest of the Equipment Loan Note Principal Balance,
determined after giving effect to such purchase, exceeding its Adjusted
Commitment with respect thereto; or (ii) may any Equipment Loan Advance Increase
or the Equipment Loan Initial Advance be offered for purchase hereunder, nor
shall any Equipment Loan Note Purchaser be obligated to purchase any Equipment
Loan Advance Increase or the Equipment Loan Initial Advance, to the extent that,
after giving effect to such Equipment Loan Advance Increase or purchase of the
Equipment Loan Initial Advance, the Equipment Loan Note Principal Balance would
exceed the Equipment Loan Facility Limit.

 

-13-



--------------------------------------------------------------------------------

(h) Notwithstanding anything herein to the contrary, in no event (i) shall a
Committed Purchaser be required on any date to make a purchase of the
Receivables Initial Advance or purchase a Receivables Advance Increase which
would result in its Percentage Interest of the Receivables Note Principal
Balance, determined after giving effect to such purchase, exceeding its Adjusted
Commitment with respect thereto; or (ii) may any Receivables Advance Increase or
the Receivables Initial Advance be offered for purchase hereunder, nor shall any
Receivables Note Purchaser be obligated to purchase any Receivables Advance
Increase or the Receivables Initial Advance, to the extent that, after giving
effect to such Receivables Advance Increase or purchase of the Receivables
Initial Advance, the Receivables Note Principal Balance would exceed the
Receivables Facility Limit.

2.2 Interest, Fees, Expenses, Payments, Etc.

(a) The interest and fees (including the Equipment Loan Facility Fee and the
Receivables Facility Fee) on the Equipment Loan Notes and Receivables Notes
shall be paid as provided in the Indenture (including Sections 2.7 and 8.2).

(b) The principal of, and interest and fees in respect of the Equipment Loan
Notes shall be paid as provided in Sections 2.7 and 8.2 of the Indenture.
Equipment Loan Monthly Interest and Fees for each Interest Period (including the
last Interest Period) shall be due and payable on the Distribution Date
immediately following such Interest Period. In the case of Equipment Loan Notes
held by an Agent as nominee on behalf of an Equipment Loan Note Purchaser in its
Purchaser Group, such Agent shall allocate to each Equipment Loan Note Owner in
its Purchaser Group each payment in respect of the Equipment Loan Notes received
by such Agent in its capacity as Equipment Loan Noteholder as provided herein.
Payments in reduction of the portion of the Equipment Loan Note Principal
Balance evidenced by an Equipment Loan Note shall be allocated and applied to
the Equipment Loan Note Owners of such Equipment Loan Note pro rata based on
their respective Percentage Interests of the Equipment Loan Note Principal
Balance, or in any such case in such other proportions as each affected
Equipment Loan Note Purchaser may agree upon in writing from time to time with
such Agent and the Issuer. Payments of interest in respect of the portion of the
Equipment Loan Note Principal Balance evidenced by an Equipment Loan Note shall
be allocated and applied to Equipment Loan Note Owners of such Equipment Loan
Note pro rata based upon the respective amounts of interest due and payable to
them, determined as provided above in this Section 2.2.

(c) The principal of, and interest and fees in respect of the Receivables Notes
shall be paid as provided in Sections 2.7 and 8.2 of the Indenture. In the case
of Receivables Notes held by an Agent as nominee on behalf of a Receivables Note
Purchaser in its Purchaser Group, such Agent shall allocate to each Receivables
Note Owner in its Purchaser Group each payment in respect of the Receivables
Notes received by such Agent in its capacity as Receivables Noteholder as
provided herein. Payments in reduction of the portion of the Receivables Note
Principal Balance evidenced by a Receivables Note shall be allocated and applied
to the Receivables Note Owners of such Receivables Note pro rata based on their
respective Percentage Interests of the Receivables Note Principal Balance, or in
any such case in

 

-14-



--------------------------------------------------------------------------------

such other proportions as each affected Receivables Note Purchaser may agree
upon in writing from time to time with such Agent and the Issuer. Payments of
interest in respect of the portion of the Receivables Note Principal Balance
evidenced by a Receivables Note shall be allocated and applied to Receivables
Note Owners of such Receivables Note pro rata based upon the respective amounts
of interest due and payable to them, determined as provided above in this
Section 2.2. Payments of the Receivables Unused Facility Fee shall be allocated
and paid to Receivables Note Owners pro rata based upon their respective
interest in the Receivables Note Principal Balance for the applicable Interest
Period.

(d) Any fees and any interest thereon or other amounts due and payable hereunder
(without regard to any limitations set forth herein on the sources from which
such amount may be paid) which are not paid on the due date thereof (including
interest payable pursuant to this clause (d)) shall accrue interest (after as
well as before judgment) at 2% per annum above the Base Rate plus the Applicable
Margin in effect on the date the payment was due from and including the due date
thereof to but excluding the date such amount is actually paid.

(e) Unless otherwise specified in the Applicable Margin Fee Letter, interest
calculated by reference to the Adjusted Eurodollar Rate shall be calculated on
the basis of a 360-day year for the actual days elapsed. Periodic fees or other
periodic amounts payable hereunder shall be calculated, unless otherwise
specified in the Fee Letter, on the basis of a 360-day year and for the actual
days elapsed.

(f) All payments to be made hereunder or under the Indenture, whether on account
of principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 11:30 a.m., New York City time, on the
due date thereof to the applicable Agent, at its account specified in
Section 8.2(b), in Dollars and in immediately available funds. Payments received
by such Agent after 11:30 a.m., New York City time, shall be deemed to have been
made on the next Business Day, unless otherwise agreed to by such Agent.
Notwithstanding anything herein to the contrary, if any payment due hereunder
becomes due and payable on a day other than a Business Day, the payment date
thereof shall be extended to the next succeeding Business Day and interest shall
accrue thereon at the applicable rate during such extension. To the extent that
(i) the Issuer, the Indenture Trustee, the Transferor or the Servicer makes a
payment to the Administrative Agent or an Agent or Note Purchaser or (ii) the
Administrative Agent or an Agent or Note Purchaser receives or is deemed to have
received any payment or proceeds for application to an obligation, which payment
or proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy or insolvency law, state or
federal law, common law, or for equitable cause, then, to the extent such
payment or proceeds are set aside, the obligation or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received or deemed received by the
Administrative Agent, such Agent or such Note Purchaser, as the case may be.

(g) Each Agent shall notify the Indenture Trustee and the Servicer of the Cost
of Funds for each Note Purchaser on each Determination Date.

 

-15-



--------------------------------------------------------------------------------

2.3 Requirements of Law.

(a) In the event that any Note Purchaser, Participant or Affected Party, as
applicable, shall have reasonably determined that any Regulatory Change shall
impose, modify, hold or deem applicable any reserve, special deposit, compulsory
loan or similar requirement (including any such requirement imposed by the Board
of Governors of the Federal Reserve System and any such establishment or
interpretation of accounting principles) against assets of or held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, such Note
Purchaser or Affected Party, as applicable, or shall impose on any Note
Purchaser, Affected Party or the London interbank market any other condition
affecting this Agreement, the Indenture or any Transfer and Servicing Agreement,
the ownership, maintenance or financing of the Notes, the Trust Estate or
payments of amounts due hereunder or its obligations to advance funds hereunder
or under a Support Facility and the result of any of the foregoing is to
increase the cost to such Note Purchaser or Affected Party, by an amount which
such Note Purchaser or Affected Party in good faith deems to be material, of
maintaining its Commitment (whether hereunder or under a Support Facility) or
its interest in the Equipment Loan Notes or Receivables Notes, as applicable, or
to reduce any amount receivable in respect thereof, then, in any such case,
after submission by such Note Purchaser or Affected Party to the Agent for the
related Purchaser Group of a written request therefor and the submission by such
Agent to the Issuer, the Transferor and the Servicer of such written request
therefor, together with the certificate described in Section 2.3(d) below, the
Servicer shall pay to such Agent for the account of such Note Purchaser or
Affected Party any additional amounts necessary to compensate such Note
Purchaser or Affected Party for such increased cost or reduced amount
receivable, to the extent not already reflected in the applicable interest rate
(other than with respect to the applicable margin), together with interest on
any such unpaid amount from the Distribution Date following receipt by the
Issuer of such request for compensation under this Section 2.3(a), if such
request is received by the Issuer at least five Business Days prior to the
Determination Date related to such Distribution Date, and otherwise from the
following Distribution Date, until payment in full thereof (after as well as
before judgment) at the Federal Funds Rate in effect from time to time.

(b) In the event that any Note Purchaser or Affected Party, as applicable, shall
have reasonably determined that any Regulatory Change regarding capital adequacy
or any change in the application of generally accepted accounting principles has
the effect of reducing the rate of return on such Note Purchaser’s or Affected
Party’s capital or on the capital of any Person controlling such Note Purchaser
or Affected Party as a consequence of its obligations hereunder or with respect
hereto or its maintenance of its Commitment (whether hereunder or under a
Support Facility) or its interest in the Equipment Loan Notes or Receivables
Notes, as applicable, to a level below that which such Note Purchaser, Affected
Party or such Person could have achieved but for such Regulatory Change (taking
into consideration such Note Purchaser’s, Affected Party’s or Person’s policies
with respect to capital adequacy) or such accounting change by an amount in good
faith deemed by such Note Purchaser, Affected Party or Person to be material,
then, from time to time, after submission by such Note Purchaser or Affected
Party to the Agent for the related Purchaser Group of a written request therefor
and the submission by such Agent to the Issuer, the Transferor and the Servicer
of such written request therefor, together with the certificate described in
Section 2.3(d) below, the Issuer and the Servicer shall, on a joint and several
basis, pay to such Agent for the account of such Note Purchaser or

 

-16-



--------------------------------------------------------------------------------

Affected Party such additional amount or amounts as will compensate such Note
Purchaser, Affected Party or Person, as applicable, for such reduction, together
with interest on any such unpaid amount from the Distribution Date following
receipt by the Issuer of such request for compensation under this
Section 2.3(b), if such request is received by the Issuer at least five Business
Days prior to the Determination Date related to such Distribution Date, and
otherwise from the following Distribution Date, until payment in full thereof
(after as well as before judgment) at the Federal Funds Rate in effect from time
to time. Nothing in this Section 2.3(b) shall be deemed to require the Issuer or
the Servicer to pay any amount to a Note Purchaser or Affected Party to the
extent such Note Purchaser or Affected Party has been compensated therefor under
another provision of this Agreement or to the extent such amount is already
reflected in the applicable interest rate (other than with respect to the
applicable margin).

(c) Each Note Purchaser and Affected Party agrees that it shall use its
reasonable efforts to reduce or eliminate any claim for compensation pursuant to
Sections 2.3(a) and 2.3(b), including but not limited to designating a different
Investing Office for their Equipment Loan Notes or Receivables Notes, as
applicable (or any interest therein), if such efforts will avoid the need for,
or reduce the amount of, any increased amounts referred to in Section 2.3(a) or
2.3(b) and will not, in the reasonable opinion of such Note Purchaser or
Affected Party, as applicable, be unlawful or otherwise disadvantageous to such
Note Purchaser or Affected Party or inconsistent with its policies or regulatory
restrictions or result in any unreimbursed cost or expense to such Note
Purchaser or Affected Party or in an increase in the aggregate amount payable
under Sections 2.3(a) and 2.3(b).

(d) Each Note Purchaser or Affected Party claiming increased amounts described
in Section 2.3(a) or 2.3(b) will furnish to the Agent for the related Purchaser
Group (together with its request for compensation) a certificate prepared in
good faith setting forth the basis (which may include the use of estimates
derived using commercially reasonable methods) and the calculation of the amount
(in reasonable detail) of each request by such Note Purchaser or Affected Party
for any such increased amounts referred to in Section 2.3(a) or 2.3(b). Any such
certificate shall be conclusive absent manifest error, and such Agent shall
deliver a copy thereof to the Issuer, the Transferor and the Servicer. Failure
on the part of any Note Purchaser or Affected Party to demand compensation for
any amount pursuant to Section 2.3(a) or 2.3(b) with respect to any period shall
not constitute a waiver of such Note Purchaser’s or Affected Party’s right to
demand compensation with respect to such period; provided, however, that
notwithstanding the foregoing provisions of this Section 2.3, a Note Purchaser
or Affected Party, as applicable, shall not be compensated for any such amount
relating to any period ending more than six months prior to the date that the
related Agent for such Note Purchaser or Affected Party notifies the Issuer, the
Transferor and the Servicer in writing thereof or for any amounts resulting from
a change by any Note Purchaser or Affected Party of its Investing Office (other
than changes required by law or changes made pursuant to Section 2.3(c) or
Section 2.4(d)). Amounts owing under this Section 2.3 by the Issuer shall be due
and payable in accordance with Section 8.2 of the Indenture.

2.4 Taxes.

(a) All payments made to a Note Purchaser, Affected Party, Participant,
Assignee, or Agent, or to the Administrative Agent under this Agreement and the
Indenture

 

-17-



--------------------------------------------------------------------------------

(including all amounts payable with respect to the Equipment Loan Notes or
Receivables Notes, as applicable) shall, to the extent allowed by law, be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp, excise, franchise or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority
(collectively, “Taxes”), excluding, (i) income taxes (including branch profit
taxes, minimum taxes and taxes computed under alternative methods, at least one
of which is based on or measured by net income), franchise taxes (imposed in
lieu of income taxes), or any other taxes based on or measured by the net income
of the Administrative Agent or such Note Purchaser, Affected Party, Participant,
Assignee or Agent (as the case may be) or the gross receipts or income of the
Administrative Agent or such Note Purchaser, Affected Party, Participant,
Assignee or Agent (as the case may be); (ii) any Taxes that would not have been
imposed but for the failure of the Administrative Agent or such Note Purchaser,
Affected Party, Participant, Assignee or Agent, as applicable, to provide and
keep current (to the extent legally able) any certification or other
documentation required by this Agreement to be furnished by the Administrative
Agent or such Note Purchaser, Affected Party, Participant, Assignee or Agent, as
applicable; and (iii) any Taxes imposed as a result of a change by the
Administrative Agent or any Note Purchaser, Affected Party, Participant,
Assignee or Agent of its Investing Office (other than changes pursuant to this
Agreement, including Section 2.4(c), or required by law) (all such excluded
taxes being hereinafter called “Excluded Taxes”). If, as a result of any change
in law, treaty or regulation or in the interpretation or administration thereof
by any governmental or regulatory agency or body charged with the administration
or interpretation thereof, or the adoption of any law, treaty or regulation, any
Taxes, other than Excluded Taxes, are required to be withheld from any amounts
payable to the Administrative Agent or a Note Purchaser, Affected Party,
Participant, Assignee or Agent hereunder or under the Indenture, then after
submission by any Note Purchaser, Affected Party, Participant or Assignee to the
Agent for the related Purchaser Group and by any Agent or the Administrative
Agent to the Issuer, the Transferor and the Servicer of a written request
therefor, together with the certificate described in Section 2.4(b) below, the
amounts so payable to the Administrative Agent or such Note Purchaser, Affected
Party, Participant, Assignee or Agent, as applicable, shall be increased by the
Issuer, and the Servicer shall pay to the applicable Agent for the account of
such Note Purchaser, Participant, Assignee or Affected Party or for its own
account or to the Administrative Agent, as applicable, the amount of such
increase to the extent necessary to yield to the Administrative Agent or such
Note Purchaser, Affected Party, Participant, Assignee or Agent, as applicable
(after payment of all such Taxes) interest or any such other amounts payable
hereunder or thereunder at the rates or in the amounts specified in this
Agreement and the Indenture; provided, however, that the amounts (including any
related interest or penalties) so payable to the Administrative Agent or such
Note Purchaser, Affected Party, Participant, Assignee or Agent shall not be
increased pursuant to this Section 2.4(a) if such requirement to withhold
results from the failure of such Person to comply with Section 2.4(c). Whenever
any Taxes are payable on or with respect to amounts distributed to the
Administrative Agent or a Note Purchaser, Affected Party, Participant, Assignee
or Agent, then, as promptly as possible thereafter the Servicer shall send to
the Agent, on behalf of such Note Purchaser or Affected Party, Participant or
Assignee, or to the Administrative Agent or such Agent, as applicable, a
certified copy of an original official receipt showing payment thereof. If
either the Issuer or Servicer fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to

 

-18-



--------------------------------------------------------------------------------

the Agent, on behalf of itself or such Note Purchaser, Affected Party,
Participant or Assignee, or to the Administrative Agent or such Agent, as
applicable, the required receipts or other required documentary evidence, the
Servicer and the Issuer shall pay, without duplication, to such Agent on behalf
of such Note Purchaser, Affected Party, Participant or Assignee or to the
Administrative Agent or such Agent for its own account, as applicable, any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or such Note Purchaser, Affected Party, Participant,
Assignee or Agent, as applicable, as a result of any such failure.

(b) A Note Purchaser, Affected Party, Participant or Assignee claiming increased
amounts under Section 2.4(a) for Taxes paid or payable by such Note Purchaser,
Affected Party, Participant or Assignee will furnish to the applicable Agent a
certificate prepared in good faith setting forth the basis (which may include
the use of estimates derived using commercially reasonable methods) and amount
of each request by such Note Purchaser, Affected Party, Participant or Assignee
for such Taxes, and such Agent shall deliver a copy thereof to the Issuer, the
Transferor and the Servicer. The Administrative Agent or an Agent, as the case
may be, claiming increased amounts under Section 2.4(a) for its own account for
Taxes paid or payable by the Administrative Agent or such Agent, as applicable,
will furnish to the Issuer, the Transferor and the Servicer a certificate
prepared in good faith setting forth the basis (which may include the use of
estimates derived using commercially reasonable methods) and amount of each
request by the Administrative Agent or such Agent for such Taxes. Any such
certificate of the Administrative Agent or a Note Purchaser, Affected Party,
Participant, Assignee or Agent shall be conclusive absent manifest error.
Failure on the part of the Administrative Agent or any Note Purchaser, Affected
Party, Participant, Assignee or Agent to demand additional amounts pursuant to
Section 2.4(a) with respect to any period shall not constitute a waiver of the
right of the Administrative Agent or such Note Purchaser, Affected Party,
Participant, Assignee or Agent, as the case may be, to demand compensation with
respect to such period. All such amounts shall be due and payable to such Agent
on behalf of such Note Purchaser, Affected Party, Participant or Assignee or to
the Administrative Agent or such Agent, as the case may be, for its own account
on the Distribution Date following receipt by the Issuer of such certificate, if
such certificate is received by the Issuer at least five Business Days prior to
the Determination Date related to such Distribution Date and otherwise shall be
due and payable on the following Distribution Date (or, if earlier, on the Final
Scheduled Distribution Date).

(c) Each Equipment Loan Note Purchaser, Receivables Note Purchaser, Affected
Party, Participant, Assignee, and Agent holding an interest in either the
Equipment Loan Notes or Receivables Notes and the Administrative Agent agree
that prior to the date on which the first interest or fee payment hereunder is
due thereto, they will deliver to the Issuer, the Transferor, the Servicer, the
Indenture Trustee, the applicable Agent and the Administrative Agent (i) if such
Equipment Loan Note Purchaser, Receivables Note Purchaser, Affected Party,
Participant, Assignee, Agent or Administrative Agent is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for U.S.
federal income tax purposes, two duly completed original copies of the U.S.
Internal Revenue Service Form W-8ECI or Form W-8BEN (including for purposes of
claiming treaty benefits) or in either case successor applicable forms (or as
otherwise required pursuant to clause (iii) herein), (ii) if such Equipment Loan
Purchaser, Receivable Note Purchaser, Affected Party, Participant, Assignee or
Agent, or the Administrative Agent is a United States person (as such term is
defined in Section 7701(a)(30) of

 

-19-



--------------------------------------------------------------------------------

the Code) for U.S. federal income tax purposes, a duly completed U.S. Internal
Revenue Service Form W-9 or successor applicable or required forms, and
(iii) such other forms and information as may be required (as reasonably
determined by the Issuer or Servicer) to confirm the availability of any
applicable exemption from United States federal, state or local withholding or
backup withholding taxes. Each Equipment Loan Note Purchaser, Receivables Note
Purchaser, Affected Party, Participant, Assignee and Agent holding an interest
in Equipment Loan Notes or Receivables Notes and the Administrative Agent also
agree to deliver to the Issuer, the Transferor, the Servicer, the Indenture
Trustee, the applicable Agent and the Administrative Agent two further copies of
such Form W-8ECI, Form W-8BEN or Form W-9, or such successor applicable forms or
other manner of certification, as the case may be, on or before the date that
any such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it hereunder,
and such extensions or renewals thereof as may reasonably be requested by the
Servicer, the Issuer, the Transferor, an Agent or the Administrative Agent,
unless in any such case, solely as a result of a change in treaty, law or
regulation occurring prior to the date on which any such delivery would
otherwise be required, the Equipment Loan Note Purchaser, Receivables Note
Purchaser, Affected Party, Participant, Assignee, Agent or the Administrative
Agent as applicable, is no longer eligible to deliver the then-applicable form
set forth above and so advises the Servicer, the Issuer, the Transferor and the
applicable Agent and the Administrative Agent.

(d) Each Note Purchaser, Affected Party, Participant, Assignee and Agent, and
the Administrative Agent agree that they shall use reasonable efforts to reduce
or eliminate any amount due under Section 2.3 or this Section 2.4, including but
not limited to designating a different Investing Office for its Equipment Loan
Notes or Receivables Notes, as applicable, (or any interest therein) if such
designation will eliminate or materially reduce any amount due under Section 2.3
or this Section 2.4 and will not, in the reasonable opinion of such Note
Purchaser, Affected Party, Participant, Assignee and Agent, and the
Administrative Agent be unlawful or otherwise disadvantageous to such Note
Purchaser, Affected Party, Participant, Assignee and Agent, and the
Administrative Agent or inconsistent with its policies or result in any
unreimbursed cost or expense to such Note Purchaser, Affected Party,
Participant, Assignee and Agent, and the Administrative Agent or in an increase
in the aggregate amount payable under Sections 2.3(a) and 2.3(b). If such amount
is not eliminated by any such designation or no such designation is done and the
Note Purchaser does not waive payment of such amount, such Note Purchaser and
the Agent for its Purchaser Group hereby severally agree to use reasonable
efforts to procure a replacement purchaser not so affected and which is
reasonably acceptable to the Transferor, such Agent and the Administrative Agent
(a “Replacement Purchaser”) to replace such affected Note Purchaser. The
Transferor shall also have the right to procure a Replacement Purchaser,
provided that such proposed Replacement Purchaser is reasonably acceptable to
the Agent for the affected Purchaser Group and the Administrative Agent. No
replacement of a Note Purchaser shall be effected pursuant to this
Section 2.4(d) if, after giving effect thereto, any amounts shall be owing to
the replaced Note Purchaser hereunder. Each affected Note Purchaser hereby
agrees to take all actions necessary to permit a Replacement Purchaser to
succeed to its rights and obligations hereunder.

Notwithstanding the foregoing, (i) if the Note Purchaser being replaced pursuant
to this subsection is a CPC Committed Purchaser, the Replacement Purchaser shall
be acceptable to the related CP Conduit and (ii) if the Note Purchaser being
replaced pursuant to this

 

-20-



--------------------------------------------------------------------------------

subsection is a CP Conduit, the Replacement Purchaser shall be acceptable to all
related CPC Committed Purchasers; and it shall be a condition of such
replacement that such Replacement Purchaser enter into substitute Support
Facilities for those to which the Note Purchaser being replaced is a party on
terms mutually acceptable to the parties thereto. In the event that a proposed
Replacement Purchaser which has been approved by the Transferor, the applicable
Agent and the Administrative Agent as provided in this subsection is not
acceptable to the applicable CP Conduit or the applicable Committed Purchasers,
as applicable, or has not within a reasonable period entered into applicable
Support Facilities, and another replacement Note Purchaser has not been promptly
procured as provided in this subsection with the consent of all affected
parties, then the Note Purchaser which failed to consent to such replacement or
to enter into such Support Facilities may be replaced by a Replacement Purchaser
and shall use reasonable efforts to procure a Replacement Purchaser, in each
case as provided in this subsection. Amounts owing under this Section 2.4 by the
Issuer shall be due and payable in accordance with Section 8.2 of the Indenture.

If such amount is not eliminated due to the failure to find an acceptable
Replacement Purchaser (or such Replacement Purchaser not being acceptable to the
related CP Conduit or CPC Committed Purchasers, as applicable), and the affected
Note Purchaser does not waive payment of such amount, the Transferor shall have
the right to procure a replacement purchaser for such Note Purchaser and any
additional Note Purchaser in such Note Purchaser’s Purchaser Group (the “Exiting
Note Purchaser Group”) and a replacement agent for the respective Agent in the
Exiting Note Purchaser Group (collectively, the “Replacement Purchaser Group”),
provided that if the Exiting Note Purchaser Group contains a member that is the
Administrative Agent, such proposed Replacement Purchaser Group is reasonably
acceptable to the Administrative Agent. No replacement of an Exiting Note
Purchaser Group shall be effected pursuant to this Section 2.4(d) if, after
giving effect thereto, any amounts shall be owing to any replaced member of such
Exiting Note Purchaser Group hereunder. Each member of the Exiting Note
Purchaser Group hereby agrees to take all actions necessary to permit the
members of the Replacement Note Purchaser Group to succeed to its rights and
obligations hereunder.

2.5 Indemnification

(a) The Issuer and ALS agree to jointly and severally indemnify and hold
harmless the Administrative Agent, each Agent, each Note Purchaser and each
Affected Party and any director, officer, employee or agent thereof (each such
Person being an “Indemnitee”) from and against any and all claims, damages,
losses, liabilities, costs or expenses (including reasonable fees and
out-of-pocket expenses of counsel) whatsoever (including claims under federal or
state securities laws), which the Indemnitee incurs (or which may be claimed
against the Indemnitee) by reason of or in connection with (i) the failure of
the offer and sale by or on behalf of the Issuer, the Transferor or any of their
affiliates of the Notes in accordance with this Agreement and the other Basic
Documents to comply with applicable law, (ii) the failure by the Issuer, the
Transferor, ALS or the Servicer (if the Servicer is ALS or an Affiliate thereof)
to comply with any covenant set forth in this Agreement or any other Basic
Document (provided that ALS shall not be liable for any indemnity arising under
this clause (ii) as a result of the Issuer’s failure to increase or replenish
the Letter of Credit after the Closing Date pursuant to Section 3.27 of the
Indenture (or to post cash or alternative collateral pursuant to Section 3.27 of
the Indenture)), (iii) reliance on any written false representation or warranty
made (including

 

-21-



--------------------------------------------------------------------------------

reaffirmation) by the Issuer, the Transferor, ALS or the Servicer (if the
Servicer is ALS or an Affiliate thereof) set forth in this Agreement or any
other Basic Document, (iv) the failure to vest in the Indenture Trustee a first
priority perfected security interest in the Trust Estate, (v) any failure of
ALS, as Servicer or otherwise, to perform its duties or obligations in
accordance with the provisions of this Agreement or any of the other Basic
Documents, (vi) third party claims arising from the commingling of Collections
by the Issuer, the Servicer or the Transferor at any time with its other funds
or the funds of another Person, (vii) claims by third parties (including parties
to the Basic Documents only at a time when a Rapid Amortization Event exists and
at all times excluding claims arising among the Agents, the Administrative Agent
and the Note Purchasers) arising out of the servicing of the Loans or
Receivables, the use or ownership of the Equipment, or the repossession (other
than Losses related to a decline in value of the Equipment repossessed) or
operation by the Servicer or any Affiliate thereof of any item of Equipment or
collateral therefor, but only so long as and with respect for actions taken
while ALS is the Servicer, (viii) any statement, omission or act in connection
with the offering, issuance, sale or delivery of any of the Notes and
(ix) claims by third parties relating to products liability, lender liability or
any other claims by third parties (including parties to the Basic Documents only
at a time when a Rapid Amortization Event exists and at all times excluding
claims arising among the Agents, the Administrative Agent and the Note
Purchasers) arising from the transactions contemplated by this Agreement or any
other Basic Document, except (A) to the extent that any such claim, damage,
loss, liability, cost or expense shall be caused by the bad faith, willful
misconduct or gross negligence of an Indemnitee within the same Equipment Loan
Purchaser Group or Receivables Purchaser Group, as applicable, as the Indemnitee
making the claim in performing its obligations under this Agreement, (B) for
recourse as a result of nonpayment by Obligors for credit reasons on the
Accounts or the related Equipment Loans, (C) for recourse as a result of
nonpayment by Obligors for credit reasons on the Accounts or the related
Receivables or (D) to the extent the same constitute consequential, special or
punitive damages. Subject to the limitations set forth above, but without
limiting the generality of the foregoing, the Issuer agrees to indemnify and
hold harmless each Indemnitee from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the obligations under this
Agreement, including payment of the Equipment Loan Note Principal Balance and
payment of the Receivables Note Principal Balance) be imposed on, incurred by or
asserted against such Indemnitee in any way relating to or arising out of this
Agreement, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by any
Indemnitee under or in connection with any of the foregoing; provided that the
Issuer shall not be liable under this sentence for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of an Indemnitee within the same
Equipment Loan Purchaser Group or Receivables Purchaser Group, as applicable, as
the Indemnitee making the claim resulting from its own gross negligence or
willful misconduct. Promptly after receipt by an Indemnitee of notice of the
commencement of any action, such Indemnitee, as the case may be, will, if a
claim in respect thereof is to be made under this Section 2.5(a), notify the
Issuer and the Transferor in writing of the commencement thereof; provided,
however, the omission to so notify the Issuer or the Transferor will not relieve
the Issuer or the Transferor from any liability which it may have to such
Indemnitee under this Section 2.5(a) except to the extent the Issuer or the
Transferor was actually prejudiced by the failure to give such notices promptly.
Amounts owing under this Section 2.5(a) by the Issuer shall be due and payable
in accordance with Section 8.2 of the Indenture.

 

-22-



--------------------------------------------------------------------------------

(b) If any action or proceeding (including any governmental investigation) shall
be brought or asserted against any Indemnitee in respect of which the indemnity
provided above may be sought from ALS or the Issuer (the “Indemnifying Party”)
each such Indemnitee shall promptly notify the Indemnifying Party in writing,
and the Indemnifying Party may, within a reasonable time, irrevocably assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnitee and the payment of all expenses and reasonable legal fees;
provided that failure to notify the Indemnifying Party shall not relieve it from
any liability it may have to such Indemnitee except to the extent that it shall
be actually prejudiced thereby; provided, further, that, the Indemnifying Party
shall not be entitled to assume the defense of any such action or proceeding
(i) unless the Indemnifying Party shall have acknowledged in writing to the
Indemnitee that such action or proceeding is covered by the indemnification set
forth in Section 2.5(a), (ii) if the proceeding is a governmental proceeding
involving the possible imposition of any criminal liability or penalty, (iii) if
the relief sought in such action or proceeding is the seeing of injunctive
relief against the Indemnifying Party affecting property, assets or activity not
related to this transaction, or (iv) in the reasonable opinion of the
Indemnitee, such defense or compromise involves a conflict of interest between
such Indemnitee and an Indemnifying Party. The Indemnitee shall have the right
to employ separate counsel in any such action and to participate in the defense
thereof at the expense of the Indemnitee; provided, however that the fees and
expenses of separate counsel to the Indemnitee in any such proceeding shall be
at the expense of the Indemnifying Party if (i) the Indemnifying Party has
agreed to pay such fees and expenses, (ii) the Indemnifying Party shall have
failed to assume the defense of such action or proceeding or employ counsel
reasonably satisfactory to the Indemnitee in any such action or proceeding
within a reasonable time after the commencement of such action or (iii) the
named parties to any such action or proceeding (including any impleaded parties)
include both the Indemnitee and the Indemnifying Party, and the Indemnitee shall
have been advised in writing by counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the Indemnifying Party which gives rise to a conflict of interest
(in which case, if the Indemnitee notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense of
such action or proceeding on behalf of such Indemnitee, it being understood,
however, that the Indemnifying Party shall not, in connection with any one such
action or proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys at any time for the Indemnified Parties, which
firm shall be designated in writing by the Indemnitee and shall be reasonably
acceptable to the Indemnitee). The Indemnifying Party shall not be liable for
any settlement of any such action or proceeding effected without its written
consent to the extent that any such settlement shall be prejudicial to the
Indemnifying Party (to which the Indemnified Party did not consent), but, if
settled with its written consent, or if there is a final non-appealable judgment
for the plaintiff in any such action or proceeding with respect to which the
Indemnifying Party shall have received notice in accordance with this paragraph,
the Indemnifying Party agrees to indemnify and hold the Indemnitees harmless
from and against any loss or liability by reason of such settlement or judgment.

 

-23-



--------------------------------------------------------------------------------

(c) Any Successor Servicer, by accepting its appointment pursuant to the Pooling
and Servicing Agreement, (i) shall agree to be bound by the terms, covenants and
conditions contained herein applicable to the Servicer and to be subject to the
duties and obligations of the Servicer hereunder, (ii) as of the date of its
acceptance, shall be deemed to have made with respect to itself only the
representations and warranties made by the Servicer in Section 4.2 (with
appropriate factual changes) and (iii) shall agree to indemnify and hold
harmless any Indemnitee from and against any and all claims, damages, losses,
liabilities, costs or expenses (including the fees and expenses of counsel)
whatsoever which such Indemnitee may incur (or which may be claimed against such
Indemnitee) by reason of the bad faith, negligence or willful misconduct of such
Servicer in exercising its powers and carrying out its obligations under this
Agreement, the Pooling and Servicing Agreement or any Related Document.

(d) In the event that for any reason, any Note Purchaser receives any repayment
of (i) its share of the Equipment Loan Note Principal Balance (A) other than on
a Distribution Date or (B) on a Distribution Date if less than 2 Business Days’
prior notice of such Distribution Date repayment is received (which notice must
specify the amount of such repayment), or (ii) its share of the Receivables Note
Principal Balance upon fewer than 1 Business Day’s prior written notice no later
than 3:00 p.m., New York City time (which notice must specify the amount of such
repayment), then in any such case the Issuer agrees to indemnify and hold
harmless each affected Note Purchaser against, and to promptly pay on demand
directly to such Note Purchaser the amount equal to any loss, cost or expense
incurred or suffered by such Note Purchaser as a result of such change,
repayment or other action, including any hedge breakage costs and any loss, cost
or reasonable out-of-pocket expense incurred or suffered by such Note Purchaser
(other than loss of profit) by reason of any prepayment expense incurred or
suffered by reason of the liquidation on redeployment of deposits or other funds
prepaid, repaid or otherwise acquired by such Note Purchaser, in amounts which
correspond to its share of the Equipment Loan Note Principal Balance or
Receivables Note Purchase Balance, as applicable. A statement setting forth in
reasonable detail the calculations of any additional amounts payable pursuant to
this Section 2.5 submitted by a Note Purchaser, an Agent, or the Administrative
Agent, as the case may be, to the Issuer, the Transferor and the Servicer shall
be conclusive absent manifest error.

2.6 Expenses, etc.

(a) The Transferor, ALS and the Issuer (with respect to the Issuer, in
accordance with Section 8.2 of the Indenture) agree jointly and severally to pay
on demand (i) to the Administrative Agent, each Agent, the initial Equipment
Loan Note Purchasers, and the initial Receivables Note Purchasers all reasonable
costs and expenses in connection with the preparation, execution, and delivery
of this Agreement and the other documents to be delivered hereunder or in
connection herewith, including the reasonable fees and out-of-pocket expenses of
counsel with respect thereto and the amounts due to Rating Agencies in
connection with their rating of the Notes and their review of the Note
Purchasers’ acquisition and funding of the Notes (including all costs incurred
with respect to the confirmation of a CP Conduit’s rating on its commercial
paper in connection therewith), (ii) to the Administrative Agent and each Agent,
Equipment Loan Note Purchaser and Receivables Note Purchaser, all reasonable
costs and expenses (including reasonable fees and expenses of counsel) in
connection with the preparation, negotiation, execution, delivery, distribution,
review, amendment (including any requested

 

-24-



--------------------------------------------------------------------------------

waivers and consents) of this Agreement or the Related Documents, and (iii) to
the Administrative Agent and each Agent, Equipment Loan Note Purchaser and
Receivables Note Purchaser, on demand, all reasonable costs and expenses
(including reasonable fees and expenses of counsel), if any, in connection with
the enforcement of this Agreement or any of the Related Documents, and the other
documents delivered thereunder or in connection therewith. Amounts required to
be paid by the Transferor pursuant to this Section 2.6(a) shall not be payable
from the Trust Estate.

(b) The Servicer agrees to pay on demand any and all stamp, transfer and other
similar taxes (other than Taxes covered by Section 2.4) and governmental fees
payable in connection with the execution, delivery, filing and recording of any
of the Related Documents and each related Support Facility, and agrees to save
the Administrative Agent and each Equipment Loan Note Purchaser, Receivables
Note Purchaser and Agent harmless from and against any liabilities with respect
to or resulting from any delay in paying or any omission to pay such taxes and
fees. Amounts required to be paid by the Transferor pursuant to this
Section 2.6(b) shall not be payable from the Trust Estate.

2.7 Deliveries by Note Purchasers. For the purposes of Sections 2.3, 2.4, 2.5,
and 2.6 above, all deliveries required to be made by a Note Purchaser to the
Issuer, the Transferor or the Servicer shall be made to the Administrative Agent
and to the Agent for such Note Purchaser’s Purchaser Group, and one of such
Agents who in turn shall make such deliveries to the Issuer, the Transferor
and/or the Servicer, as applicable. Such delivery by such Note Purchaser shall
not be deemed made until such Agent for such Purchaser Group makes delivery
thereof to the Issuer, the Transferor and/or the Servicer, as applicable, as
provided in Section 8.2 below.

2.8 Non-Renewing Committed Purchasers.

(a) Provided no Event of Default or Rapid Amortization Event has occurred and is
continuing, and subject to compliance with the terms of this Section 2.8, not
more than ninety (90) days or less than sixty (60) days prior to the then
current Liquidity Termination Date, the Issuer may on one occasion only request
an extension thereof for an additional period such that the extended Liquidity
Termination Date would fall on the Scheduled Termination Date. Each Committed
Purchaser will inform the Issuer at least thirty (30) days prior to the then
current Liquidity Termination Date whether it consents to such extension (which
election is in the sole discretion of each Committed Purchaser).

(b) If, in accordance with Section 2.8(a), the Issuer requests that the
Committed Purchasers renew their Commitments hereunder and some but less than
all such Committed Purchasers consent to such renewal within thirty (30) days of
the Issuer’s request, the Issuer may arrange for an assignment of, and such
non-renewing Committed Purchasers shall agree to assign, to one or more
financial institutions acceptable to the Agent in such non-renewing Committed
Purchasers’ Purchaser Group, of all the rights and obligations hereunder of each
such non-consenting Committed Purchaser in accordance with Section 7.1. Any such
assignment shall become effective on the then current Liquidity Termination
Date. Each Committed Purchaser which does not so consent to any renewal shall
cooperate fully with the Issuer in effectuating any such assignment.

 

-25-



--------------------------------------------------------------------------------

(c) If, in accordance with Section 2.8(a), the Issuer requests that the
Committed Purchasers extend the Liquidity Termination Date and some but less
than all such Committed Purchasers consent to such extension within thirty
(30) days after the Issuer’s request, and if none or less than all the
Commitments of the non-renewing Committed Purchasers in any Purchaser Group are
assigned as provided in Section 2.8(a), then (without limiting the obligations
of all the Committed Purchasers to make Advances prior to the then current
Liquidity Termination Date in accordance with the terms hereof) the related CP
Conduit may sell an interest in its Percentage Interests hereunder for an
aggregate purchase price equal to the lesser of (i) the maximum aggregate
purchase price which would be payable if such CP Conduit assigned its entire
interest in the applicable Notes at that time under Section 7.1(e) to any
Support Party under the terms of the applicable Support Facility, and (ii) the
aggregate available Commitments of the non-renewing Committed Purchasers in the
applicable Purchaser Group, which purchase price shall be paid solely by the
related non-renewing Committed Purchasers (or in the case of a CP Conduit that
is the non-renewing Committed Purchaser, by its related Support Parties), pro
rata according to their respective Commitments. Following the payment of such
purchase price, (i) the extended Liquidity Termination Date shall be effective
with respect to the renewing Committed Purchasers, (ii) the Equipment Loan
Facility Limit and Receivables Facility Limit, as applicable, shall be
automatically reduced pro rata in accordance with the reduction of the aggregate
outstanding principal balance of the Notes of the non-renewing Committed
Purchasers as described in the following sentence until such outstanding balance
has been reduced to zero and each such facility limit is then equal to the
aggregate of the Commitments of all renewing Committed Purchasers, and
(iii) this Agreement and the Commitments of the renewing Committed Purchasers
shall remain in effect in accordance with their terms notwithstanding the
expiration of the Commitments of the non-renewing Committed Purchasers. Both
prior to and after the applicable Conversion Date, all amounts which, under
Section 8.2 of the Indenture, are to be applied in reduction of the principal
amount of the Receivables Notes or the Equipment Loan Notes, as applicable, up
to the aggregate of the applicable Percentage Interests sold to the non-renewing
Committed Purchasers (or their Support Parties, as applicable) as described
above in this subsection, shall be distributed ratably among the applicable
Noteholders (both renewing and non-renewing) according to the aggregate of the
applicable Percentage Interests held by them, in reduction of such Percentage
Interests, but the non-renewing Committed Purchasers shall not be required to
fund any future Advances. When (after the Liquidity Termination Date, as in
effect prior to giving effect to the renewal) the aggregate principal balances
of the Notes of the non-renewing Committed Purchasers described above in this
subsection shall have been reduced to zero and all accrued interest allocable
thereto and all other outstanding amounts owed in respect of principal of,
interest on or fees or other indemnities owing to such Committed Purchasers
shall have been paid to such Committed Purchasers in full, then such Committed
Purchasers shall cease to be parties to this Agreement for any purpose.

 

-26-



--------------------------------------------------------------------------------

ARTICLE 3 CONDITIONS PRECEDENT

3.1 Conditions to Initial Purchase. The following shall be conditions precedent
to the initial purchase of the Equipment Loan Notes or Receivables Notes, as
applicable, by the Equipment Loan Note Purchasers or Receivables Note
Purchasers, as applicable:

(a) the representations and warranties of the Issuer, the Servicer and the
Transferor set forth or referred to in Article 4 and all representations and
warranties of the Sellers set forth in the Purchase Agreement shall be true and
correct in all material respects on the Closing Date as though made on and as of
the Closing Date (except for representations and warranties which relate to a
specific date, which shall be true and correct as of such date), and no Rapid
Amortization Event, Event of Default or Servicer Default, and no event that,
after the giving of notice or the lapse of time (or both), would constitute a
Rapid Amortization Event, Event of Default or Servicer Default, shall have
occurred and be continuing on the Closing Date;

(b) the Applicable Margin Fee Letter shall have been executed and delivered by
the Issuer to each Agent;

(c) the Equipment Loan Notes and the Receivables Notes shall have been duly
issued in accordance with the Indenture;

(d)(i) the Transferor, the Servicer or the Issuer, as applicable, shall have
paid all fees payable on the Closing Date to the Administrative Agent and each
Agent, as applicable (for its own account or for the accounts of the initial
Note Purchasers), described in the Applicable Margin Fee Letter and all
reasonable and appropriately invoiced costs and expenses of the Administrative
Agent and the initial Agents and the Note Purchasers payable by the Transferor
or the Issuer, as applicable, to the extent provided herein, or in connection
with the transactions contemplated hereby and (ii) all fees payable on the
Closing Date described in the Fee Letter shall have been paid; and

(e) the Administrative Agent and each Agent on behalf of the Note Purchasers
shall have received on the Closing Date the following items, each of which shall
be in form and substance satisfactory to each Agent and the Administrative
Agent:

(i) an Officer’s Certificate of the Servicer confirming the satisfaction of the
conditions set forth in clause (a) (as to representations and warranties of the
Servicer only) above;

(ii) an Officer’s Certificate of the Transferor confirming the satisfaction of
the conditions set forth in clauses (a) (as to representations and warranties of
the Transferor only) and (d) above;

(iii) an Officer’s Certificate of the Issuer confirming the satisfaction of the
conditions set forth in clauses (a) (as to representations and warranties of the
Issuer only) and (c) above;

(iv) a copy of (A) the certificate of formation and limited liability company
agreement or trust agreement, as applicable, of, and an incumbency certificate
with respect to its officers executing any of the Related Documents on the
Closing Date on behalf of, each of the Issuer, the Transferor and the Servicer,
certified by its authorized officer, (B) the Trust Agreement and an incumbency
certificate with respect to officers of the Owner Trustee executing any of the
Related Documents on the Closing Date on behalf of the Issuer and
(C) resolutions of the Board of Managers (or an authorized committee thereof) of
each of the Transferor and the Servicer with respect to the Related Documents to
which it is party, certified by its authorized officer;

 

-27-



--------------------------------------------------------------------------------

(v) a certificate issued no earlier than 30 days prior to the Closing Date by an
appropriate Governmental Authority evidencing the legal existence and good
standing of each of the Servicer as a Delaware limited liability company and of
Transferor as a Delaware limited liability company;

(vi) the favorable written opinions of counsel for the Issuer, the Owner
Trustee, the Indenture Trustee, the Transferor and the Servicer, addressed to
the Administrative Agent, each Agent and each Note Purchaser, dated the Closing
Date, covering general corporate matters, no conflicts with any applicable law
or other agreements, the due execution and delivery of, and the enforceability
of, each of the Basic Documents to which the Issuer, the Owner Trustee, the
Indenture Trustee, the Transferor and the Servicer is party, true
sale/non-consolidation, perfection and priority of security interest matters,
tax characterization of the Issuer and the Notes and such other matters as the
Administrative Agent or its counsel may reasonably request;

(vii) evidence of the due execution and delivery by the Owner Trustee, on behalf
of the Issuer, and the Indenture Trustee of the Related Documents to which each
is party;

(viii) an executed copy of each of the Transfer and Servicing Agreements, the
Indenture, the Trust Agreement, the Administration Agreement, the Control
Agreement and each of the other Basic Documents;

(ix) a certificate of the Indenture Trustee as to the establishment of certain
accounts as provided in the Pooling and Servicing Agreement;

(x) the duly executed Equipment Loan Note(s) registered in the name of each
Agent as nominee on behalf of the Equipment Loan Note Owners in its Purchaser
Group or, if requested by such Agent, in the name of the relevant Primary
Purchaser;

(xi) the duly executed Receivables Note(s) registered in the name of each Agent
as nominee on behalf of the Receivables Note Owners in its Purchaser Group or,
if requested by such Agent, in the name of the relevant Primary Purchaser;

(xii) evidence satisfactory to the Administrative Agent that financing
statements duly executed or otherwise authorized by ALS, each Seller, Alliance
Equipment Receivables and the Issuer or other, similar instruments or documents,
as may be necessary or, in the opinion of the Administrative Agent, or any Agent
or Note Purchaser, desirable under the Uniform Commercial Code of all
appropriate jurisdictions or any comparable law to perfect the transfers
(including grants of security interests) under the Related Documents have been
delivered and, if appropriate, have been duly filed or recorded and that all
filing fees, taxes or other amounts required to be paid in connection therewith
have been paid;

 

-28-



--------------------------------------------------------------------------------

(xiii) certified copies of requests for information or copies (or a similar
search report certified by a party acceptable to the Administrative Agent),
dated a date reasonably near to the Closing Date, listing all effective
financing statements which name ALS or any Seller (under its present name and
any previous name) as debtor and which are filed in the jurisdictions in which
the financing statements referred to in clause (xii) above were or are to be
filed, together with copies of such financing statements (none of which, other
than financing statements naming the party under the Related Documents to which
transfers (including grants of security interests) thereunder purport to have
been made shall cover any of the property purported to be conveyed thereunder);

(xiv) evidence satisfactory to the Administrative Agent that the Notes are rated
“Aa2” by Moody’s or “AA” by Standard & Poor’s;

(xv) evidence satisfactory to each initial CP Conduit that its purchase of
Equipment Loan Notes and Equipment Loan Advance Increases hereunder (if any)
will not result in a reduction or withdrawal of the rating of its Commercial
Paper by the Rating Agencies;

(xvi) evidence satisfactory to each initial CP Conduit that its purchase of
Receivables Notes and Receivables Advance Increases hereunder (if any) will not
result in a reduction or withdrawal of the rating of its Commercial Paper by the
Rating Agencies;

(xvii) a Servicer’s Certificate as of the then most recently completed Monthly
Period; and

(xviii) such additional documents, instruments, certificates or letters as the
Administrative Agent or any Agent or Note Purchaser may reasonably request.

(f) no material adverse change in (i) business, condition or operation of any
Seller, ALS, the Transferor, the Issuer or the Servicer or (ii) the
collectibility of the Loans or Receivables taken as a whole shall have occurred.

3.2 Condition to Additional Purchases. The following shall be conditions
precedent to the obligation of any Note Purchaser to purchase its share of the
Equipment Loan Initial Advance, any Equipment Loan Advance Increase, Receivables
Initial Advance or any Receivables Advance Increase, as applicable, on any
Purchase Date (including the Closing Date);

(a) except in the case of the initial purchase on the Closing Date, each Agent
shall have timely received a properly completed Advance Increase Notice;

(b) all interest, fees, expenses and all other amounts then due and payable to
the Administrative Agent or any Note Purchaser or Agent hereunder shall have
been paid;

(c) no Rapid Amortization Event, Event of Default or Servicer Default, and no
event that, after the giving of notice or the lapse of time (or both), would
constitute a Rapid Amortization Event, Event of Default or Servicer Default,
shall have occurred and be continuing that has not been waived in writing by the
Special Required Noteholders;

 

-29-



--------------------------------------------------------------------------------

(d) (i) in the case of the Closing Date, all conditions to the issuance of the
Notes set forth in the Indenture or any other Related Document shall have been
satisfied, (ii) in the case of any Equipment Loan Borrowing Date, all conditions
to the occurrence of the Equipment Loan Advance Increase to occur on such
Equipment Loan Borrowing Date set forth in the Indenture or any other Related
Document shall have been satisfied and (iii) in the case of any Receivables
Borrowing Date, all conditions to the occurrence of the Receivables Advance
Increase to occur on such Receivables Borrowing Date set forth in the Indenture
or any other Related Document shall have been satisfied;

(e) after giving effect to the issuance of the Equipment Loan Notes, the
issuance of the Receivables Notes, the Equipment Loan Advance Increase or the
Receivables Advance Increase, as applicable, all representations and warranties
of the Transferor, the Issuer, the Seller and the Servicer contained herein or
made or reaffirmed on the related Purchase Date in the Related Documents, or
otherwise made in writing pursuant to any of the provisions hereof or thereof,
shall be true and correct in all material respects with the same force and
effect as though such representations and warranties had been made on and as of
such date (other than representations and warranties which specifically relate
to an earlier date, which shall be true and correct in all material respects as
of such earlier date);

(f) after giving effect to the issuance of the Equipment Loan Notes or the
Equipment Loan Advance Increase to occur on such Purchase Date, the Equipment
Loan Note Principal Balance shall be equal to or less than the lesser of (i) the
Equipment Loan Facility Limit and (ii) the Equipment Loan Borrowing Base as set
forth in the related Advance Increase Notice;

(g) after giving effect to the issuance of the Receivables Notes or the
Receivables Advance Increase to occur on such Purchase Date, the Receivables
Note Principal Balance shall be equal to or less than the lesser of (i) the
Receivables Facility Limit and (ii) the Receivables Borrowing Base as set forth
in the related Advance Increase Notice;

(h) (i) after giving effect to the issuance of the Equipment Loan Notes on the
Closing Date, the Weighted Average Life of the Eligible Loans in the Trust
Estate shall not be greater than 3.5 years and (ii) after giving effect to any
Equipment Loan Advance Increase to occur on any Purchase Date, (x) the Weighted
Average Life of the Eligible Loans in the Trust Estate shall not have been
greater than 3.5 years for the period of 3 consecutive calendar months ending on
such Purchase Date and (y) if the Weighted Average Life of the Eligible Loans in
the Trust Estate shall be greater than 3.5 years on such Purchase Date, the
Weighted Average Life of the Eligible Loans in the Trust Estate after giving
effect to such Equipment Loan Advance Increase shall be less than the Weighted
Average Life of the Eligible Loans in the Trust Estate before giving effect to
such Equipment Loan Advance Increase;

(i) the Weighted Average Seasoning of the Eligible Loans in the Trust Estate
shall equal at least 15 months;

 

-30-



--------------------------------------------------------------------------------

(j) after giving effect to the issuance of the Equipment Loan Notes or the
Equipment Loan Advance Increase to occur on such Purchase Date, the aggregate
Loan Balance (net of security deposits) of all Equipment Loans with fixed
interest rates in the Trust Estate shall not be greater than the amount set
forth in the Cap Notional Schedule attached hereto as Schedule IV;

(k) after giving effect to the issuance of the Equipment Loan Notes or the
Equipment Loan Advance Increase to occur on such Purchase Date, the weighted
average interest rate at such time of the Equipment Loans with fixed interest
rates shall not be less than 9.50%;

(l) both immediately before and after giving effect to such Advance, the amount
on deposit in the Reserve Account (exclusive of RA Cash and LC Substitute Cash,
but including any amounts therein constituting the Ineligible Cap Reserve at
such time, if any) is then at least equal to the Reserve Account Required Amount
(it being understood that the proceeds of a new Advance cannot be used to cure a
shortfall in the Reserve Account Required Amount but such proceeds can be used
to fund the corresponding increase in the Reserve Account Required Amount
resulting from an increase in the Notes; provided that the proceeds of a new
Advance can be used to cure a shortfall in the Reserve Account Required Amount
once in every twelve (12) consecutive calendar months);

(m) both immediately before and after giving effect to such Advance (made on or
after the first Distribution Date), the amount on deposit in the Yield
Supplement Account is then at least equal to the Yield Supplement Required
Amount;

(n) immediately before giving effect to such Advance, the current Excess Spread
at least equals the Minimum Excess Spread and, to the best knowledge of the
Transferor and the Servicer, after giving effect to such Advance the current
Excess Spread will continue to at least equal the Minimum Excess Spread;

(o) the Note Purchasers shall have received all reports and other information
theretofore required to be delivered by any Seller, ALS, the Issuer, the
Transferor or the Servicer;

(p) in the case of each Equipment Loan Borrowing Date and Receivables Borrowing
Date, the Issuer shall have delivered to each Agent an Officer’s Certificate
dated such Equipment Loan Borrowing Date or Receivables Borrowing Date, as
applicable, certifying that the applicable conditions described in Sections
3.2(a) through 3.2(o) have been satisfied; and

(q) the applicable Conversion Date shall not have occurred.

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of the Issuer. The Issuer represents and
warrants to the Note Purchasers, the Agents and the Administrative Agent that
the representations and warranties of the Issuer set forth in the Transfer and
Servicing Agreements, the Indenture and the other Related Documents to which it
is a party are true and correct as of the date hereof (except for
representations or warranties which relate to a specific date, which shall be
true and correct as of such date).

 

-31-



--------------------------------------------------------------------------------

4.2 Representations and Warranties of the Transferor and the Servicer. Each of
the Transferor and the Servicer severally (each with respect to itself only)
represents and warrants to the Note Purchasers, the Agents and the
Administrative Agent that its representations and warranties (as Transferor or
Servicer, as applicable) set forth in the Pooling and Servicing Agreement and
the other Related Documents to which it is a party are true and correct as of
the date hereof (except for representations or warranties which relate to a
specific date, which shall be true and correct as of such date).

4.3 Representations and Warranties of the Note Purchasers. Each of the Note
Purchasers severally (each with respect to itself only) represents and warrants
to, and agrees with, the Issuer, the Servicer and the Transferor that:

(a) Such Note Purchaser is duly authorized to enter into and perform this
Agreement and its respective Investment Letter and has duly executed and
delivered this Agreement and such Investment Letter;

(b) This Agreement constitutes the valid and binding obligation of such Note
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, receivership and other laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies as the
same may be applied in the event of the bankruptcy, insolvency, reorganization,
receivership or liquidation or a similar event of such Note Purchaser or a
moratorium applicable to such Note Purchaser and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity); and

(c) No registration with, consent or approval of or other action by any federal,
state, or other Governmental Authority or regulatory body having jurisdiction
over such Note Purchaser is required in connection with the execution, delivery
or performance by such Note Purchaser of this Agreement.

ARTICLE 5 COVENANTS

5.1 Covenants. Each of the Issuer, the Transferor, the Seller and the Servicer
severally covenants and agrees, in each case as to itself individually or in
such respective capacities, each with respect to itself only, until termination
of this Agreement as provided herein, unless the Required Noteholders shall
otherwise consent in writing (it being understood that the waiver of a breach of
any such covenant or agreement shall require the consent of the Special Required
Noteholders if such breach constitutes an Event of Default under Section 5.1(d)
of the Indenture or a Servicer Default under Section 9.01(b) of the Pooling and
Servicing Agreement), that:

(a) Unless waived in writing by the Special Required Noteholders, each of the
Issuer, the Transferor, the Seller and the Servicer, as applicable, shall
perform in all material respects each of the respective agreements and
warranties applicable to it under the Related Documents to which it is a party
and comply in all material respects with each of the respective terms and
provisions applicable to it under the Related Documents to which it is party,
which agreements and warranties are hereby incorporated by reference into this
Agreement as if set forth herein in full;

 

-32-



--------------------------------------------------------------------------------

(b) The Transferor, the Issuer and the Servicer, as applicable, shall promptly
furnish to each Agent and the Administrative Agent (i) a copy of each
certificate, report, statement, notice or other communication furnished by or on
behalf of the Transferor, the Issuer or the Servicer, as applicable, to the
holders of Notes concurrently therewith, and (ii) such other information,
documents, records or reports respecting the Equipment Loans and Receivables,
the Issuer, the Transferor or the Servicer which is in the possession or under
the control of the Issuer, the Transferor or the Servicer, as the case may be,
as the Administrative Agent may from time to time reasonably request;

(c) Without limitation of the provisions of Section 5.1(b) above, the Servicer
(with respect to clauses (i), (ii) and (iii) of this Section 5.1(c)) and the
Issuer (with respect to clause (iv) of this Section 5.1(c)) shall furnish to
each Agent (i) with respect to each Distribution Date, a copy of the completed
Servicer’s Certificate furnished to each initial Noteholder and the Rating
Agencies pursuant to Section 5.08 of the Pooling and Servicing Agreement, (ii) a
copy of each annual certified public accountants’ reports received by the
Indenture Trustee, the Owner Trustee and the Servicer pursuant to
Section 5.02(a) of the Pooling and Servicing Agreement, (iii) a copy of each
Officer’s Certificate of the Servicer furnished to the Indenture Trustee and the
Owner Trustee pursuant to Section 5.01(a) of the Pooling and Servicing Agreement
and (iv) a copy of each Opinion of Counsel delivered pursuant to Section 3.6 or
Section 12.1 of the Indenture);

(d) Each of the Issuer, the Transferor, the Servicer and the Seller, as
applicable, shall furnish to each Agent promptly after known to such party,
information with respect to any action, suit or proceeding involving such party
or any of its Affiliates by or before any court or any Governmental Authority
which, if adversely determined, would be reasonably likely to result in a
material and adverse effect on the transactions contemplated by, or such party’s
ability to perform its obligations under, this Agreement or the Related
Documents;

(e) From the date hereof until the termination date of this Agreement, unless
waived by the Required Noteholders, each of the Issuer, the Transferor and the
Servicer, as applicable, will comply with the provisions set forth in
Section 5.03 of the Pooling and Servicing Agreement;

(f) The Transferor and Servicer shall furnish to each Agent, promptly after the
occurrence of any Rapid Amortization Event or Event of Default, a certificate of
an appropriate officer of the Transferor setting forth the information provided
in the certificate delivered pursuant to Section 4.1(k) of the Indenture;

(g) The Transferor, the Issuer and the Servicer, as applicable, shall comply
with the provisions set forth in Section 9.2 of the Indenture; and

(h) Each statement of the Servicer delivered in accordance with Section 12.1 of
the Indenture shall be correct in all material respects and shall have been
prepared, in all material respects, in accordance with the applicable provisions
of the Related Documents.

 

-33-



--------------------------------------------------------------------------------

ARTICLE 6 THE NOTE AGENTS

6.1 Authorization and Action of the Note Agents. (a) Each Note Purchaser hereby
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement, the Indenture, any
Transfer and Servicing Agreement and any other Related Documents as are
delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Each Note Purchaser in
each Purchaser Group hereby appoints and authorizes the Agent for such Purchaser
Group as the agent of such Note Purchaser under this Agreement to take such
action as agent on its behalf and to exercise such powers under this Agreement,
the Indenture, the Pooling and Servicing Agreement and any other Related
Documents as are delegated to such Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary elsewhere in this Agreement, neither any
Administrative Agent nor any Agent (the Administrative Agent and each Agent
being referred to in this Article as a “Note Agent”) shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Note Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against any Note Agent. In furtherance, and without
limiting the generality of the foregoing, each CP Conduit and each Committed
Purchaser hereby appoints the Administrative Agent and the applicable Agent as
its agent to execute and deliver all further instruments and documents, and
agrees to take all further action that the Administrative Agent or Agent, as
applicable, may deem necessary or appropriate or that a CP Conduit or a
Committed Purchaser may reasonably request in order to perfect, protect or more
fully evidence the interests transferred or to be transferred from time to time
by the Transferor or the Issuer hereunder, or to enable any of them to exercise
or enforce any of their respective rights hereunder. With respect to actions
which are incidental to the actions specifically delegated to any Agent
hereunder, such Agent shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Administrative Agent or upon the direction of the Note Purchaser in its
Purchaser Group; provided, however, no Note Agent shall be required to take any
action hereunder if the taking of such action, in the reasonable determination
of such Note Agent, shall be in violation of any applicable law, rule or
regulation or contrary to any provision of this Agreement or shall expose such
Note Agent to liability hereunder or otherwise. Each Note Agent shall exercise
such rights and powers vested in it by this Agreement, the Indenture, the
Pooling and Servicing Agreement and any other Related Documents, and use the
same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(b) No Note Agent shall be deemed to have knowledge or notice of the occurrence
of any breach of this Agreement or the occurrence of any Rapid Amortization
Event or Event of Default unless such Note Agent has received notice from the
Issuer, the Transferor, the Servicer, the Indenture Trustee or any Note
Purchaser, referring to this Agreement and describing such event. In the event
that the Administrative Agent receives such a notice, it shall promptly give
notice thereof to each Agent, and in the event any Agent receives such a notice,
it shall promptly give notice thereof to the Note Purchasers in its Purchaser
Group. The Administrative Agent and each Agent shall take such action with
respect to such event as shall be reasonably directed by the Required
Noteholders; provided, that unless and until such Note

 

-34-



--------------------------------------------------------------------------------

Agent shall have received such directions, the Administrative Agent or such
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such event as it shall deem advisable in the
best interests of the Note Purchasers or of the Note Purchasers in its Purchaser
Group, as applicable.

(c) The Administrative Agent shall promptly furnish to each Agent a copy of each
certificate, report, statement, notice or other communication furnished by or on
behalf of the Transferor, the Issuer or the Servicer to the Administrative Agent
in its capacity as Administrative Agent.

(d) The Administrative Agent shall not, without the prior written consent of
each Agent and each Note Purchaser, agree or consent to any amendment,
modification or waiver of any provision of this Agreement, the Transfer and
Servicing Agreements or the Indenture which would in any way (i) reduce, impair
or change the timing of payments required to be made by the Transferor, the
Issuer or the Servicer or the application of the proceeds of such payments,
(ii) increase the Servicing Fee, (iii) release any material portion of the
property subject to the liens provided by the Pooling and Servicing Agreement
and the Indenture (other than as expressly contemplated herein or therein) or
(iv) permit the appointment of any Person (other than the Back-up Servicer) as
Successor Servicer. No Agent shall agree to any amendment of this Agreement
which increases the dollar amount of the commitment of its related Committed
Purchaser without the prior consent of such Committed Purchaser. In addition,
each Agent agrees that it shall not agree to any amendment of this Agreement not
specifically described in the two preceding sentences without the consent of the
Committed Purchasers and the related CP Conduit (if any) in its Purchaser Group.
In the event the Agent requests a Person’s consent pursuant to the foregoing
provisions and the Agent does not receive a response to such request (either
positive or negative) from such Person within 10 Business Days of such Person’s
receipt of such request, then such Person (and its percentage interest
hereunder) shall be disregarded in determining whether the Agent shall have
obtained sufficient consent hereunder.

(e) Each Note Agent may execute any of its duties under any of the Related
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. No Note
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

(f) The Administrative Agent shall be paid for its own account an annual fee
equal to $25,000, payable quarterly in arrears in accordance with the Fee
Letter.

6.2 Note Agent’s Reliance, Etc. Neither any Note Agent nor any of its directors,
officers, agents or employees shall be liable to any CP Conduit or Committed
Purchaser for any action taken or omitted to be taken by it or them as a Note
Agent under or in connection with this Agreement, the Indenture, the Transfer
and Servicing Agreements or any other Related Document, except for its or their
own gross negligence or willful misconduct. Without limiting the foregoing, each
Note Agent: (i) may consult with legal counsel (including counsel for the
Transferor, the Issuer or the Servicer), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (ii) makes no warranty or representation to any
CP Conduit or any Committed Purchaser and shall not be responsible to

 

-35-



--------------------------------------------------------------------------------

any CP Conduit or any Committed Purchaser for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement, the Indenture, any
Transfer and Servicing Agreement or any other Related Document on the part of
the Transferor, the Issuer or the Servicer or to inspect the property (including
the books and records) of the Transferor, the Issuer or the Servicer; (iv) shall
not be responsible to any CP Conduit or any Committed Purchaser for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, the Indenture, any Transfer and Servicing Agreement or any
other Related Document or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability to any CP Conduit or
Committed Purchaser under or in respect of this Agreement, the Indenture, any
Transfer and Servicing Agreement or any other Related Document by acting upon
any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by telex) believed by it to be genuine and
signed or sent by the proper party or parties. Each Note Agent shall be fully
justified in failing or refusing to take any action under any of the Related
Documents unless it shall first receive such advice or concurrence of the
Required Noteholders as it deems appropriate or it shall first be indemnified to
its satisfaction by (A) in the case of the Administrative Agent, the Committed
Purchasers or (B) in the case of an Agent, the Committed Purchasers in its
Purchaser Group, against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any of the Related Documents in accordance with a
request of (i) the Required Noteholders (or their Agents), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
present and future Equipment Loan Note Purchasers and Receivables Note
Purchasers. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any of the Related Documents in accordance with a
request of (i) the Required Noteholders, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all present and future
Equipment Loan Note Purchasers or Receivables Note Purchasers in such Purchaser
Group.

6.3 Credit Decision. Each CP Conduit and each Committed Purchaser acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any of the Administrative Agent’s Affiliates, any Agent, any other Committed
Purchaser or any other CP Conduit and based upon such documents and information
as it has deemed appropriate, made its own evaluation and decision to enter into
this Agreement, the Indenture, any Transfer and Servicing Agreement and any
other Related Documents to which it is a party and, if it so determines, to
accept the transfer to its related Agent on its behalf of its interest in the
Equipment Loan Note or Receivables Note, as applicable, hereunder. Each CP
Conduit and each Committed Purchaser also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any of the
Administrative Agent’s Affiliates, any Agent, any other Committed Purchaser or
any other CP Conduit and based on such documents and information as it shall
deem appropriate at the time, continue to make its own decisions in taking or
not taking action under this Agreement, the Indenture, any Transfer and
Servicing Agreement and any other Related Documents to which it is a party.
Except, in the case of a Note Agent, for notices, reports and other documents
received by such Note Agent under Section 5.1, no Note Agent shall have any duty
or responsibility to provide any Note Purchaser with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise),

 

-36-



--------------------------------------------------------------------------------

prospects or creditworthiness of the Transferor, the Servicer, the Issuer, the
Accounts, the Equipment Loans, the Receivables or the Indenture Trustee which
may come into the possession of such Note Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

6.4 Indemnification of each Note Agent. (i) The Committed Purchasers agree to
indemnify the Administrative Agent in its capacity as such (without limiting the
obligation (if any) of the Issuer, the Transferor and the Servicer to reimburse
the Administrative Agent for any such amounts), ratably according to their
respective Commitments (or, if the Commitments have terminated, Percentage
Interests), and (ii) the Committed Purchasers in each Purchaser Group agree to
indemnify the Agent for such Purchaser Group in its capacity as such (without
limiting the obligation (if any) of the Issuer, the Transferor and the Servicer
to reimburse such Agent for any such amounts), ratably according to their
respective Commitments (or, if the Commitments have terminated, Percentage
Interests), in each case from and against any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against such Note Agent (in its capacity as such) in any way relating
to or arising out of this Agreement, the Indenture, the Transfer and Servicing
Agreements and the other Related Documents or such action taken or omitted by
such Note Agent hereunder or thereunder, provided that such Committed Purchaser
shall not be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Note Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, the Committed Purchasers agree to reimburse such
Note Agent, ratably according to their Commitments (or, if the Commitments have
terminated, Percentage Interests), promptly upon demand for any out-of-pocket
expenses (including counsel fees) incurred by such Note Agent in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, the Indenture, any Transfer
and Servicing Agreement and any other Related Documents, to the extent that such
expenses are incurred in the interests of or otherwise in respect of the CP
Conduits or the Committed Purchasers hereunder and/or thereunder and to the
extent that such Note Agent is not reimbursed for such expenses by the
Transferor, the Issuer or the Servicer. The agreements in this Section 6.4 shall
survive the payment of the obligations under this Agreement, including the
Equipment Loan Note Principal Balance and the Receivables Note Principal
Balance.

6.5 Agents in their Individual Capacity. Each Note Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Issuer, the Transferor or the Servicer as though such Note Agent were
not an agent hereunder. In addition, the Note Purchasers acknowledge that one or
more Persons which are Note Agents may act (i) as administrator, sponsor or
agent for one or more CP Conduits and in such capacity act and may continue to
act on behalf of each such CP Conduit in connection with its business, and
(ii) as the agent for certain financial institutions under the liquidity and
credit enhancement agreements relating to this Agreement to which any one or
more CP Conduits is party and in various other capacities relating to the
business of any such CP Conduit under various agreements. Any such Person, in
its capacity as Note Agent, shall not, by virtue of its acting in any such other
capacities, be deemed to have duties or responsibilities hereunder or be held to
a standard of care in connection with the performance of its duties as a Note
Agent other than as

 

-37-



--------------------------------------------------------------------------------

expressly provided in this Agreement. Any Person which is a Note Agent may act
as a Note Agent without regard to and without additional duties or liabilities
arising from its role as such administrator or agent or arising from its acting
in any such other capacity.

6.6 Successor Administrative Agent; Successor Agent. The Administrative Agent
may resign at any time, effective upon the appointment and acceptance of a
successor Administrative Agent as provided below, by giving written notice
thereof to each Agent, each CP Conduit, each Committed Purchaser, the Indenture
Trustee, the Issuer, the Transferor and the Servicer. If the Administrative
Agent shall resign as Administrative Agent under this Agreement, then the
Special Required Noteholders shall appoint from among the Committed Purchasers a
successor administrative agent. If no such successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the Note
Purchasers, appoint a successor Administrative Agent with the prior consent of
the Agents (which such consent will not be unreasonably withheld) which such
successor Administrative Agent shall be either (i) a commercial bank or other
financial institution organized under the laws of the United States or of any
state thereof and having a combined capital and surplus of at least $50,000,000
or (ii) an Affiliate of such a Person of the type described in clause (i). Any
Agent may resign at any time, effective upon the appointment and acceptance of a
successor Agent as provided below, by giving written notice thereof to the Note
Purchasers in its Purchaser Group, the Administrative Agent and each other
Agent, the Indenture Trustee, the Issuer, the Transferor and the Servicer. If an
Agent shall resign as Agent under this Agreement, then the Required Equipment
Loan Note Purchasers and the Required Equipment Loan Note Owners or the Required
Receivables Note Purchasers and the Required Receivables Note Owners, in each
case for the applicable Purchaser Group, shall appoint from among the Committed
Purchasers in such Purchaser Group a successor agent for such Purchaser Group.
If no such successor Agent shall have been so appointed, and shall have accepted
such appointment, within thirty (30) days after the retiring Agent’s giving of
notice of resignation, then the retiring Agent may, on behalf of the CP Conduits
and the Committed Purchasers in such Purchaser Group, appoint a successor Agent
for such group which shall be either (i) a commercial bank or other financial
institution organized under the laws of the United States or of any state
thereof and having a combined capital and surplus of at least $50,000,000 or
(ii) an Affiliate of such a Person of the type described in clause (i). Upon the
acceptance of any appointment as a Note Agent hereunder by a successor Note
Agent, such successor Note Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the applicable retiring
Note Agent accruing after the date of its appointment, and the retiring Note
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Note Agent’s resignation hereunder as Note Agent, the
provisions of this Article VI shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was such Note Agent under
this Agreement.

6.7 Payments by an Agent. Unless specifically allocated to a CP Conduit or a
Committed Purchaser pursuant to the terms of this Agreement, all amounts
received by an Agent on behalf of the related CP Conduit(s) or Committed
Purchasers) shall be paid by such Agent to such CP Conduit(s) or Committed
Purchaser(s), as applicable (at the account specified in writing to such Agent)
on the Business Day received by such Agent, unless such amounts are received
after 12:00 noon (New York time) on such Business Day, in which case such Agent
shall use its reasonable efforts to pay such amounts, on such Business Day, but,
in any event, shall pay such amounts not later than 11:00 a.m. (New York time)
the following Business Day.

 

-38-



--------------------------------------------------------------------------------

ARTICLE 7 SECURITIES LAWS; TRANSFERS

7.1 Transfers of Notes.

(a) Each Note Purchaser shall execute and deliver to the Issuer and the
Transferor on the Closing Date an Investment Letter substantially in the form
attached as Exhibit D to the Indenture. Each Note Owner agrees that the interest
in the Equipment Loan Notes or Receivables Notes, as applicable, purchased by it
will be acquired for investment only and not with a view to any public
distribution thereof, and that such Equipment Loan Note Owner or Receivables
Note Owner, as applicable, will not offer to sell or otherwise dispose of any
Equipment Loan Note or Receivables Note, as applicable, acquired by it (or any
interest therein) in violation of any of the requirements of the Securities Act
or any applicable state or other securities laws. Each Equipment Loan Note Owner
and Receivables Note Owner acknowledges that it has no right to require the
Issuer or the Transferor to register, under the Securities Act, as amended, or
any other securities law, the Equipment Loan Notes or the Receivables Notes (or
any interest therein) acquired by it pursuant to this Agreement or any Transfer
Supplement. Each Equipment Loan Note Owner and Receivables Note Owner hereby
confirms and agrees that in connection with any transfer or syndication by it of
an interest in the Equipment Loan Notes or Receivables Notes, as applicable,
such Equipment Loan Note Owner or Receivables Note Owner has not engaged and
will not engage in a general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

(b) Each initial purchaser of an Equipment Loan Note or Receivables Note or any
interest therein and any Assignee thereof or Participant therein shall furnish
to the Issuer, the Transferor, the Servicer, the Indenture Trustee, the
Administrative Agent, the Agent for its Purchaser Group, and to the Equipment
Loan Note Owner or Receivables Note Owner making the Transfer the applicable
forms described in Section 2.4(c).

(c) Any sale, transfer or other disposition (but not Participation, pledge or
hypothecation) (any such non-excluded disposition being referred to herein as a
“Transfer”) of an Equipment Loan Note, Receivables Note or any interest therein
may be made only in accordance with this Section 7.1(c), Section 7.1(e) and the
Indenture. Any partial Transfer of an interest in an Equipment Loan Note, a
Receivables Note, a Commitment or any Purchaser Percentage by a Committed
Purchaser shall be in respect of at least $5,000,000 in the aggregate, which may
be composed of (A) Equipment Loan Note Principal Balance or Receivables Note
Principal Balance, as applicable, or (B) to the extent in excess of the
Equipment Loan Note Principal Balance or Receivables Note Principal Balance, as
applicable, subject to such Transfer, Commitment hereunder. Any Transfer of an
interest in an Equipment Loan Note or Receivables Note otherwise permitted by
this Section 7.1 will be permitted only if it consists of a pro rata percentage
interest in all payments made with respect to the Note Purchaser’s interest in
such Note. It is expressly understood and agreed that any Transfer of an
interest in a Commitment includes the commitment to make Receivables Advance
Increases as well as Equipment Loan

 

-39-



--------------------------------------------------------------------------------

Advance Increases until the applicable Conversion Date. Unless the Transfer
occurs between members of the same Purchaser Group, no Equipment Loan Note or
Receivables Note or any interest therein may be Transferred to any Person (each,
a “Transferee”) unless prior to the Transfer (i) the Transferee shall have
executed and delivered to the Administrative Agent, the applicable Agent, the
Issuer, the Transferor and the Servicer an Investment Letter and (ii) the
Noteholder making such Transfer or the Transferee shall have paid to the
Administrative Agent a processing fee in the amount of $3,500.

Each of the Issuer, the Transferor and the Servicer authorizes each Note
Purchaser to disclose to any Transferee and Support Party and to any prospective
Transferee or Support Party which is a Permitted Transferee any and all
confidential information in the Note Purchaser’s possession concerning this
Agreement or the Related Documents or concerning the Accounts, the Equipment
Loans or the Receivables, as applicable, or such party which has been delivered
to any Agent or such Note Purchaser pursuant to this Agreement or the Related
Documents (including information obtained pursuant to rights of inspection
granted hereunder) or which has been delivered to such Note Purchaser by or on
behalf of the Issuer, the Transferor or the Servicer in connection with such
Note Purchaser’s credit evaluation of the Accounts, the Equipment Loans or the
Receivables, as applicable, the Issuer, the Transferor or the Servicer prior to
becoming a party to, or purchasing an interest in this Agreement, the Equipment
Loan Notes or the Receivables Notes.

(d) Each Equipment Loan Note Purchaser or Receivables Note Purchaser may, in
accordance with applicable law, at any time grant participations in all or part
of its Commitment or its interest in the Equipment Loan Notes or Receivables
Notes, as applicable, including the payments due to it under this Agreement and
the Related Documents (each, a “Participation”), to any Permitted Transferee
(each such Permitted Transferee, a “Participant”); provided, however, that no
Participation shall be granted to any Person (i) until such Person, unless such
Person is a member of the same Purchaser Group, shall have executed and
delivered to the Agent, the Issuer, the Transferor and the Servicer an
Investment Letter, (ii) unless and until the Agent for such Equipment Loan Note
Purchaser’s Purchaser Group or Receivables Note Purchaser’s Purchaser Group
shall have consented thereto, and (iii) unless such Participation consists of a
pro rata percentage interest in all payments made with respect to such Equipment
Loan Note Purchaser’s or Receivables Note Purchaser’s beneficial interest (if
any) in the Equipment Loan Notes or Receivable Notes, as applicable. In
connection with any such Participation, each Agent for a Purchaser Group shall
maintain a register of each Participant of members of its Purchaser Group and
the amount of each related Participation. Each Equipment Loan Note Purchaser and
Receivables Note Purchaser hereby acknowledges and agrees that (A) any such
Participation will not alter or affect such Equipment Loan Note Purchaser’s or
Receivables Note Purchaser’s direct obligations hereunder, and (B) none of the
Administrative Agent, the Indenture Trustee, the Transferor, the Issuer or the
Servicer shall have any obligation to have any communication or relationship
with any Participant. Each Equipment Loan Note Purchaser, Receivables Note
Purchaser and each Participant shall comply with the provisions of
Section 2.4(c). No Participant shall be entitled to Transfer all or any portion
of its Participation, without the prior written consent of the Agent for its
Purchaser Group and having complied with the requirements set forth in this
Section 7.1(d). Each Participant shall be entitled to receive additional amounts
and indemnification pursuant to Sections 2.3, 2.4 and 2.5 as if such Participant
were an Equipment Loan Note Purchaser or Receivables Note Purchaser, as

 

-40-



--------------------------------------------------------------------------------

applicable, and such Sections applied to its Participation; provided, in the
case of Section 2.4, that such Participant has complied with the provisions of
Section 2.4(c) as if it were an Equipment Loan Note Purchaser or Receivables
Note Purchaser, as applicable. Each Equipment Loan Note Purchaser and
Receivables Note Purchaser shall give the Agent for its Purchaser Group notice
of the consummation of any sale by it of a Participation. It shall be a further
condition to the grant of any Participation that the Participant shall to the
extent such Participant has not otherwise directly provided such forms to the
Servicer and the Indenture Trustee, (i) prior to the date on which the first
interest payment is due to such Participant, provide to the Servicer, the
Transferor and Indenture Trustee, the forms described in Section 2.4(c) as
though the Participant were an Equipment Loan Note Purchaser or Receivables Note
Purchaser, as applicable, and (ii) will provide subsequent forms as described in
Section 2.4(c) with respect to such Participant as though it were an Equipment
Loan Note Purchaser or Receivables Note Purchaser, as applicable.

(e) Each Equipment Loan Note Purchaser and Receivables Note Purchaser may, with
the consent of the Agent for its Purchaser Group and in accordance with
applicable law and the Indenture, sell or assign (each, an “Assignment”), to any
Permitted Transferee (each, an “Assignee”) all or any part of its Commitment (if
any) or its interest in the Equipment Loan Notes or the Receivables Notes, as
applicable, and its rights and obligations under this Agreement and the Related
Documents pursuant to an agreement substantially in the form attached hereto as
Exhibit A (a “Transfer Supplement”), executed by such Assignee and the Equipment
Loan Note Purchaser or the Receivables Note Purchaser, as applicable, and
delivered to the Agent for its Purchaser Group for its acceptance and consent
or, in the case of an assignment, participation or pledge by a CP Conduit to a
CPC Committed Purchaser within its Purchaser Group, pursuant to its Support
Facility documentation; provided, however, that (i) no Assignment, other than to
a member of the same Purchaser Group, shall be effective unless prior to the
Assignment the Assignee shall have executed and delivered to the Administrative
Agent, the Agent, the Issuer, the Transferor and the Servicer an Investment
Letter, (ii) no assignment or sale by a CPC Committed Purchaser shall be
effective without the consent of the CP Conduit in its Purchaser Group and
(iii) in no event shall the consent of an Agent be required in the case of an
assignment, participation or pledge by a CP Conduit of its interest in the
Equipment Loan Notes or Receivables Notes, as applicable, and its rights and
obligations under this Agreement and the Related Documents to any one or more of
the CPC Committed Purchasers in its Purchaser Group. From and after the
effective date determined pursuant to such Transfer Supplement, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such Transfer
Supplement, have the rights and obligations of an Equipment Loan Note Purchaser
or Receivables Note Purchaser, as applicable, hereunder and under the Basic
Documents as set forth therein and (y) the transferor Equipment Loan Note
Purchaser or Receivables Note Purchaser, as applicable, shall, to the extent
provided in such Transfer Supplement, be released from its Commitment and other
obligations under this Agreement; provided, however, that after giving effect to
each such Assignment, the obligations released by any such Equipment Loan Note
Purchaser or Receivables Note Purchaser, as applicable, shall have been assumed
by an Assignee or Assignees. Such Transfer Supplement shall be deemed to amend
this Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Assignee and the resulting adjustment of Percentage Interests,
Purchaser Percentages or Liquidity Percentages arising from the Assignment. Upon
its receipt and acceptance of a duly executed Transfer Supplement, the Agent for
the applicable Purchaser Group (or, in the case of an Assignment by

 

-41-



--------------------------------------------------------------------------------

which a new Purchaser Group is added to this Agreement, the Administrative
Agent) shall on the effective date determined pursuant thereto give notice of
such acceptance to the Administrative Agent, the Issuer, the Transferor, the
Servicer and the Indenture Trustee.

Upon instruction to register a transfer of a Note Purchaser’s interest in the
Equipment Loan Notes or Receivables Notes (or portion thereof) and surrender for
registration of transfer of such Note Purchaser’s Equipment Loan Notes or
Receivables Notes, as applicable) (if applicable) and delivery to the
Transferor, the Issuer, the Servicer and the Indenture Trustee of an Investment
Letter, executed by the registered owner (and the beneficial owner if it is a
Person other than the registered owner), and receipt by the Indenture Trustee of
a copy of the duly executed related Transfer Supplement and such other documents
as may be required under this Agreement, such interest in the Equipment Loan
Notes (or portion thereof) or the Receivables Notes (or portion thereof), as
applicable, shall be transferred in the records of the Indenture Trustee and the
applicable Agent and, if requested by the Assignee, new Equipment Loan Notes or
Receivables Notes, as applicable, shall be issued to the Assignee and, if
applicable, the transferor Note Purchaser in amounts reflecting such Transfer as
provided in the Indenture. To the extent of any conflict between the provisions
of this Section 7.1 and any provisions of Section 2.12 of the Indenture
applicable to Transfers of Equipment Loan Notes or Receivables Notes (or
interests therein), the provisions of this Section 7.1 shall control. Successive
registrations of Transfers as aforesaid may be made from time to time as
desired, and each such registration of a transfer to a new registered owner
shall be noted on the Note Register.

(f) Notwithstanding any other provision of this Agreement to the contrary, each
Note Purchaser may at any time pledge or grant a security interest in all or any
portion of its rights or its interest in the Equipment Loan Notes or Receivables
Notes, as applicable, or under this Agreement as collateral to secure
obligations of such Note Purchaser to any Federal Reserve Bank, without notice
to or consent of the Issuer, the Administrative Agent or any other Person;
provided that no such pledge or grant of a security interest shall release a
Note Purchaser from any of its obligations hereunder, or substitute any such
pledgee or grantee for such Note Purchaser as a party hereto.

(g) Any Note Purchaser shall have the option to change its Investing Office,
provided that such Note Purchaser shall continue to be in compliance with the
provisions of Sections 2.4(b) and 2.4(c).

(h) Each Affected Party shall be entitled to receive additional payments and
indemnification pursuant to Sections 2.3, 2.4 and 2.5 as though it were a Note
Purchaser and such Section applied to its interest in or commitment to acquire
an interest in the Equipment Loan Notes or Receivables Notes, as applicable;
provided that such Affected Party shall not be entitled to additional payments
pursuant to (i) Section 2.3 by reason of Regulatory Changes which occurred prior
to the date it became an Affected Party or (ii) Section 2.4 attributable to its
failure to satisfy the requirements of Section 2.4(c) as if it were a Note
Purchaser, and provided further, that unless such Affected Party is a Permitted
Transferee or has been consented to by the Transferor, such Affected Party shall
be entitled to receive additional amounts pursuant to Sections 2.3 or 2.4 only
to the extent that its related CP Conduit or assigning Committed Purchaser would
have been entitled to receive such amounts in the absence of the commitment and
Support Advances from such Affected Party.

 

-42-



--------------------------------------------------------------------------------

(i) Each Affected Party claiming increased amounts described in Sections 2.3 or
2.4 shall furnish, through its related CP Conduit, to the Issuer, the
Transferor, the Servicer, the Indenture Trustee, the Administrative Agent and
the Agent for the applicable Purchaser Group a certificate setting forth the
basis and amount of each request by such Affected Party for any such amounts
referred to in Sections 2.3 or 2.4, such certificate to be conclusive with
respect to the factual information set forth therein absent manifest error.

(j) In the event that a CPC Committed Purchaser is a Downgraded Purchaser, the
related CP Conduit shall have the right to replace such Committed Purchaser with
a replacement Committed Purchaser consented to by the Transferor (which consent
shall not be unreasonably withheld), which “Replacement Purchaser” shall succeed
to the rights of such Committed Purchaser under this Agreement in respect of its
Commitment as a Committed Purchaser, and such Committed Purchaser shall assign
such Commitment and its interest in the Equipment Loan Notes or Receivables
Notes, as applicable, to such replacement Committed Purchaser in accordance with
the provisions of this Section 7.1; provided, that (A) such Committed Purchaser
shall not be replaced hereunder with a new investor until such Committed
Purchaser has been paid in full its Percentage Interest of the Equipment Loan
Note Principal Balance or Receivables Note Principal Balance, as applicable, and
all accrued and unpaid interest thereon by such new investor and all other
amounts (including all amounts owing under Sections 2.3 and 2.4) owed to it and
to all Participants with respect to such Committed Purchaser pursuant to this
Agreement, and (ii) if the Committed Purchaser to be replaced is a Note Agent, a
replacement agent shall have been appointed in accordance with Section 6.6, and
the Note Agent to be replaced shall have been paid all amounts owing to it as
agent pursuant to this Agreement. For purposes of this subsection, a Committed
Purchaser shall be a “Downgraded Purchaser” if and so long as the credit rating
assigned to its short-term obligations by Moody’s or Standard & Poor’s on the
date on which it became a party to this Agreement shall have been reduced or
withdrawn, or as may be otherwise agreed among the Issuer, such Committed
Purchaser and the CP Conduit in its Purchaser Group.

Notwithstanding the foregoing or the provisions of Section 7.1(j), if the Note
Purchaser being replaced pursuant to this subsection is a CPC Committed
Purchaser, the Replacement Purchaser shall be acceptable to the CP Conduit in
its Purchaser Group in its sole discretion, and it shall be a condition of such
replacement that such Replacement Purchaser enter into substitute Support
Facilities for those to which the Note Purchaser being replaced is a party on
terms mutually acceptable to the parties thereto. In addition, if the Note
Purchaser to be replaced is an Agent or the Administrative Agent, or a CP
Conduit which is administered or sponsored by an Agent or the Administrative
Agent, it shall be a condition of such replacement that a replacement Agent or
Administrative Agent shall have been appointed in accordance with Section 6.6,
and the Agent or Administrative Agent to be replaced shall have been paid all
amounts owing to it as Agent or Administrative Agent, as applicable pursuant to
this Agreement.

(k) Without limiting the foregoing, each CP Conduit may, from time to time, with
prior or concurrent notice to the Servicer, in one transaction or a series of
transactions, assign all or a portion of its Percentage Interest in the
Equipment Loan Note Principal Balance or Receivables Note Principal Balance, as
applicable, and its rights and obligations under this Agreement and any other
Basic Document to which it is a party to a Conduit Assignee that is a Permitted
Assignee. Upon and to the extent of such assignment by the CP Conduit to a
Conduit

 

-43-



--------------------------------------------------------------------------------

Assignee, (i) such Conduit Assignee shall be the owner of the assigned portion
of such Percentage Interest, (ii) the related administrator for such Conduit
Assignee will act as the Agent for such Conduit Assignee, with all corresponding
rights and powers, express or implied, granted to the Agent hereunder or under
the other Basic Documents, (iii) such Conduit Assignee and its liquidity support
provider(s) and credit support provider(s) and other related parties shall have
the benefit of all the rights and protections provided to the CP Conduit and its
Support Parties herein and in the other Basic Documents (including any
limitation on recourse against such Conduit Assignee or related parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against such Conduit Assignee, and the right to assign to
another Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all (or the assigned or assumed portion) of the CP
Conduit’s obligations, if any, hereunder or any other Basic Document, and the CP
Conduit shall be released from such obligations, in each case to the extent of
such assignment, and the obligations of the CP Conduit and such Conduit Assignee
shall be several and not joint, (v) all distributions in respect of such
Percentage Interest shall be made to the applicable agent or Agent, on behalf of
the CP Conduit and such Conduit Assignee on a pro rata basis according to their
respective interests, (vi) the defined terms and other terms and provisions of
this Agreement and the other Basic Documents shall be interpreted in accordance
with the foregoing, and (vii) if requested by the applicable Agent or the
Administrative Agent with respect to the Conduit Assignee, the parties will
execute and deliver such further agreements and documents and take such other
actions as such Agent or Administrator may reasonably request to evidence and
give effect to the foregoing. No assignment by the CP Conduit to a Conduit
Assignee of all or any portion of such Percentage Interest shall in any way
diminish the related CPC Committed Purchaser’s obligations under Section 2.1(d)
to purchase any Equipment Loan Initial Advance, Equipment Loan Advance Increase,
Receivables Initial Advance or Receivables Advance Increase not funded by the CP
Conduit or such Conduit Assignee or to acquire from the CP Conduit or such
Conduit Assignee all or any portion of its Percentage Interest.

7.2 Tax Characterization. It is the intention of the parties hereto that, for
purposes of federal, state and local and franchise tax and any other tax
measured in whole or in part by income, the Equipment Loan Notes and Receivables
Notes be treated as indebtedness, and the parties hereto agree to so treat, and
to take no action inconsistent with such treatment of the Equipment Loan Notes
and Receivables Notes (to the extent permitted by law).

ARTICLE 8 MISCELLANEOUS

8.1 Amendments and Waivers. This Agreement may not be amended, supplemented or
modified nor may any provision hereof be waived except in accordance with the
provisions of this Section 8.1. With the written consent of the Required
Noteholders and the Administrative Agent, each Agent, the Issuer, the
Transferor, ALS and the Servicer may, from time to time, enter into written
amendments, supplements, waivers or modifications hereto for the purpose of
adding any provisions to this Agreement or changing in any manner the rights of
any party hereto or waiving, on such terms and conditions as may be specified in
such instrument, any of the requirements of this Agreement; provided, however,
that no such amendment, supplement, waiver or modification shall (i) reduce the
amount or extend the maturity of any Equipment Loan Note or Receivables Note or
reduce the rate or extend the time of payment of interest thereon, or reduce or
extend the timing of any other amount payable to any Note Purchaser hereunder or

 

-44-



--------------------------------------------------------------------------------

under the Indenture, in each case without the consent of the Note Purchaser
affected thereby, (ii) amend, modify or waive any provision of this Section 8.1,
or, if such amendment would have a material adverse effect on the Equipment Loan
Note Purchasers, or would alter the definition of “Equipment Loan Note Principal
Balance” or “Equipment Loan Borrowing Base,” or reduce the percentage specified
in the definition of “Required Equipment Loan Note Owners” or “Required
Equipment Loan Note Purchasers,” in each case without the written consent of all
Equipment Loan Note Purchasers, (iii) amend, modify or waive any provision of
this Section 8.1, or, if such amendment would have a material adverse effect on
the Receivables Note Purchasers, or would alter the definition of “Receivables
Note Principal Balance” or “Receivables Borrowing Base,” or reduce the
percentage specified in the definition of “Required Receivables Note Owners” or
“Required Receivables Note Purchasers,” in each case without the written consent
of all Receivables Note Purchasers, (iv) amend, modify or waive any provision of
Section 6.1 without the written consent of each Agent affected by such
amendment, modification or waiver, (v) amend, modify or waive any of the
provisions of Article 2, Section 6.6 or Section 7.1 without the written consent
of each Committed Purchaser and each Primary Purchaser in each Purchaser Group
or (vi) amend, modify or waive any of Sections 2.1, 2.2 or Articles III, IV or
VIII (other than Sections 8.12(a), 8.12(b) and 8.16). Any waiver of any
provision of this Agreement shall be limited to the provisions specifically set
forth therein for the period of time set forth therein and shall not be
construed to be a waiver of any other provision of this Agreement; provided,
further, that the signature of the Transferor, the Issuer and ALS shall not be
required for the effectiveness of any amendment which modifies the
representations, warranties, covenants or responsibilities of the Servicer at
any time when the Servicer is not ALS or any Affiliate of ALS or a successor
Servicer is designated pursuant to Section 8.5.

The Servicer shall provide notice of any amendment, modification or waiver of
the provisions of this Agreement to each of Standard & Poor’s and Moody’s.

An Agent may cast any vote or give any consent or direction under the Indenture
or other Related Documents on behalf of the Note Purchasers in its Purchaser
Group if it has been directed to do so by the Required Equipment Loan Note
Owners or the Required Receivables Note Owners, as applicable, in such Purchaser
Group.

Notwithstanding anything herein to the contrary, prior to the effectiveness of
any amendment, consent (except for any such consent that is expressly
contemplated by the Basic Documents) or waiver pursuant to this Section 8.1 or
pursuant to any other Basic Document requesting the consent of all Noteholders
or the Required Noteholders to such amendment, consent or waiver, the Issuer
shall have paid (i) to the Administrative Agent a non-refundable fee of $10,000
and (ii) to the consenting Note Purchasers a non-refundable fee of $30,000,
which shall be distributed pro rata among the Note Purchasers.

8.2 Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
and all consents required to be given hereunder to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or, in the case of mail or telecopy notice, when received, addressed as follows
or, with respect to an Agent or Note Purchaser, as set forth on the signature
pages hereto or in its respective Transfer Supplement, or to such other address
as may be hereafter notified by the respective parties hereto:

 

Issuer:   

Alliance Laundry Equipment Receivables Trust 2009-A

c/o Wilmington Trust Company

Rodney Square North

1100 North Market

Wilmington, DE 19890-0001

 

-45-



--------------------------------------------------------------------------------

with a copy to:   

Alliance Laundry Equipment Receivables 2009 LLC

Shepard Street and Hall Street

Suite 200

Ripon, WI 54971-0990

Attention: Chief Financial Officer

Telecopy: 920-748-1629

Confirmation: 920-748-1634

Servicer:   

Alliance Laundry Systems LLC

Shepard Street

P.O. Box 990

Ripon, WI 54971-0990

Attention: Chief Financial Officer

Telecopy: 920-748-1629

Confirmation: 920-748-1634

with a copy to:   

Alliance Laundry Systems LLC

Shepard Street

P.O. Box 990

Ripon, WI 54971-0990

Attention: General Counsel

Telecopy: 920-748-4334

Confirmation: 920-748-4320

Transferor:   

Alliance Laundry Equipment Receivables 2009 LLC

c/o The Corporation Trust Company

1209 Orange Street

Wilmington, Delaware 19801

with a copy to:   

Alliance Laundry Systems LLC

Shepard Street

P.O. Box 990

Ripon, WI 54971-0990

Attention: General Counsel

Telecopy: 920-748-4334

Confirmation: 920-748-4320

 

-46-



--------------------------------------------------------------------------------

with a copy to:   

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Attention: Winthrop Minot

Telecopy: 617-235-0076

Confirmation: 617-951-7364

Indenture Trustee:   

The Bank of New York Mellon

101 Barclay Street, 4 West

New York, NY 10286

Attn: Asset Backed Securities Group/Alliance Laundry

Equipment Receivables Series 2009-A/Antonio Vayas

Tel: 212-815-8325

Fax: 212-815-2493

Administrative Agent:   

Natixis Financial Products Inc.,

    as Administrative Agent

9 West 57th Street, 36th Floor

New York, NY 10019

Attention: Yazmin Vasconez

Telecopy No.: 646-942-2361

Confirmation: 212-891-6176

E-mail: Agent_group@cm.natixis.com

(b) All payments to be made to the Administrative Agent or any Agent or Note
Purchaser hereunder shall be made in United States dollars and in immediately
available funds not later than 11:30 a.m., New York City time, on the date
payment is due, and, unless otherwise specifically provided herein, shall be
made to the Agent, for the account of one or more of the Note Purchasers or for
its own account, as the case may be. Unless otherwise directed by Natixis, all
payments to it, as the Administrative Agent or an Agent shall be made by federal
wire to it, at its account (account number GLA11569 CDF; and account name
Natixis FP) maintained at The Bank of New York (ABA # 021 000 018), with
telephone notice (including federal wire number) to Rachael Van Wyckhouse
(201) 761-6516 or such other account as Natixis may designate in writing to the
Issuer and the Transferor. Unless otherwise directed by BMO, all payments to BMO
as an Agent shall be made by federal wire to it, at its account (account number
254580-4; and account reference: Alliance Laundry) maintained at Harris Trust &
Savings Bank (ABA #071000288), with telephone notice (including federal wire
number) to Conduit Management Team (312) 461-5353 or such other account as BMO
may designate in writing to the Issuer and the Transferor. Unless otherwise
directed by Scotia, all payments to Scotia as an Agent shall be made by federal
wire to it, at its account (account number 2158-13; and account reference:
Liberty Street Funding LLC) maintained at The Bank of Nova Scotia – New York
Agency (ABA #026-002532, with telephone notice (including federal wire number)
to Michael Eden ((212) 225-5007) or such other account as Scotia may designate
in writing to the Issuer and the Transferor. Unless otherwise directed by an
Agent or Note Purchaser, all payments to it shall be made by federal wire to the
account specified on the signature pages hereto or in the Transfer Supplement by
which it became a party hereto (provided, in the case of an account specified in
a Transfer Supplement, that the Administrative Agent, the Transferor, the
Issuer, the Servicer or the Indenture Trustee, as the case may be, shall have
received notice thereof).

 

-47-



--------------------------------------------------------------------------------

8.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any party hereto, any right, remedy, power or
privilege under any of the Related Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege under any of the Related Documents preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided in the Related Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

8.4 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Issuer, the Transferor, ALS, the Servicer, the Administrative
Agent, the Agents, the Note Purchasers, any Transferee and their respective
successors and permitted assigns, and, to the extent provided herein, to each
Indemnitee, Participant and Support Party and their respective successors and
assigns; provided that, except as provided in Section 8.5 or in Section 9.03 of
the Pooling and Servicing Agreement, the Issuer, the Transferor and the Servicer
may not assign or transfer any of their respective rights or obligations under
this Agreement without the prior written consent of the Special Required
Noteholders; provided, further, that (i) in connection with any such assignment
the assignee shall expressly agree in writing to assume all the obligations of
the Issuer, the Transferor or the Servicer, as applicable, hereunder and (ii) no
such assignment made without the prior written consent of the Required
Noteholders shall relieve the Issuer, the Transferor, ALS or the Servicer, as
applicable, of any of its obligations hereunder and provided further that no
assignment permitted hereunder shall relieve the Issuer, the Transferor, ALS or
the Servicer, as applicable, from any obligations arising hereunder prior to
such assignment (including obligations with respect to breaches of
representations and warranties made herein).

8.5 Successors to Servicer. In the event that a transfer of servicing occurs
under Section 9.03 of the Pooling and Servicing Agreement, (i) from and after
the effective date of such transfer, the successor servicer (the “Successor
Servicer”) shall be the successor in all respects to the Servicer and shall be
responsible for the performance of all functions to be performed by the Servicer
from and after such date, except as provided in the Pooling and Servicing
Agreement, and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to the Successor Servicer, and (ii) as of the date of such transfer, the
Successor Servicer shall be deemed to have made with respect to itself the
representations and warranties made in Section 4.2 (with appropriate factual
changes); provided, however, that the references to the Servicer contained in
Section 5.1 shall be deemed to refer to the Servicer with respect to
responsibilities, duties and liabilities arising out of an act or acts, or
omission, or an event or events giving rise to such responsibilities, duties and
liabilities and occurring during such time that the Servicer was Servicer under
this Agreement and shall be deemed to refer to the Successor Servicer with
respect to responsibilities, duties and liabilities arising out of an act or
acts, or omission, or an event or events giving rise to such responsibilities,
duties and liabilities and occurring during such time that the Successor
Servicer acts as Servicer under this Agreement; provided, however, to the extent
that an obligation to indemnify Indemnitees under Section 2.5 arises as a result
of any act or failure to act of any

 

-48-



--------------------------------------------------------------------------------

Successor Servicer in the performance of servicing obligations under the Pooling
and Servicing Agreement, such indemnification obligation shall be of the
Successor Servicer and not its predecessor.

8.6 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

8.7 Severability. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provisions in any
other jurisdiction.

8.8 Integration. This Agreement, the Applicable Margin Fee Letter, and the
Indenture represent the agreement of the Issuer, the Transferor, the Servicer,
the Administrative Agent, the Agents and the Note Purchasers with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by any party hereto relative to subject matter hereof not
expressly set forth or referred to herein or therein or in the Related
Documents.

8.9 Governing. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

8.10 Jurisdiction; Consent to Service of Process. Each of the parties hereto
hereby irrevocably and unconditionally (i) submits, for itself and its property,
to the nonexclusive jurisdiction of any New York State court in New York County
or federal court of the United States of America for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment arising out of or relating to this Agreement; (ii) agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, federal
court; (iii) agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law; (iv) consents that any such action or
proceeding may be brought in such courts and waives any objection it may now or
hereafter have to the laying of venue of any such action or proceeding in any
such court and any objection it may now or hereafter have that such action or
proceeding was brought in an inconvenient court, and agrees not to plead or
claim the same; (v) consents to service of process in the manner provided for
notices in Section 8.2 (provided that, nothing in this Agreement shall affect
the right of any such party to serve process in any other manner permitted by
law); and (vi) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any such action or proceeding any special,
exemplary, punitive or consequential damages.

8.11 Termination. This Agreement shall remain in full force and effect until the
earlier to occur of (a) the date on which all Commitments have terminated and
the Equipment Loan Note Principal Balance and all accrued interest thereon, the
Receivables Note Principal Balance and all accrued interest thereon, and all
Additional Amounts have been paid in full or (b) the

 

-49-



--------------------------------------------------------------------------------

Final Scheduled Distribution Date; provided, that on and after the Receivables
Payoff Date, all covenants, agreements, representations and warranties with
respect to the Receivables and the Related Assets with respect thereto shall be
of no further force and effect; and provided further, that the provisions of
Sections 2.3, 2.4, 2.5, 6.7, 7.2, 8.10, 8.12, 8.15 and 8.16 shall survive
termination of this Agreement and any amounts payable to the Administrative
Agent, the Agents, the Note Purchasers or any Affected Party thereunder shall
remain payable thereto.

8.12 Limited Recourse; No Proceedings.

(a) It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally but solely as the Owner Trustee of the Issuer under
the Trust Agreement, in the exercise of the powers and authority conferred and
vested in it, (ii) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding only the Issuer, (iii) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under such parties and (iv) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or the other Basic Documents.

(b) Each of the Issuer, the Transferor, the Servicer, the Administrative Agent,
each Agent and each Note Purchaser hereby agrees that it shall not institute or
join against any CP Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and a day after the latest
maturing commercial paper note, medium term note or other debt security issued
by such CP Conduit is paid.

(c) Each Agent and each Note Purchaser hereby agrees that it shall not institute
or join against the Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and a day after the satisfaction
of all Outstanding Obligations.

8.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the purchase of the Equipment Loan Notes
hereunder, the purchase of the Receivables Notes hereunder and the termination
of this Agreement.

8.14 Effect of Regulatory Change. In the event of any Regulatory Change which
results in either (i) a determination that either (x) the Issuer is not a
Qualified Special Purpose Entity or (y) or any CP Conduit is not an entity, in
either case that is not required, under generally accepted accounting
principals, to consolidate its financial statements with any other entity, or
(ii) a cost under Section 2.3, the parties agree to negotiate in good faith to
amend the

 

-50-



--------------------------------------------------------------------------------

Basic Agreements in order to eliminate the consolidation requirement or effect
of such Regulatory Change; provided, however that no party shall be obligated to
take any action (or make any amendments) if in the reasonable opinion of such
party any such amendment to the Basic Documents will be unlawful or otherwise
disadvantageous or inconsistent with its policies or regulatory restrictions or
result in any liability, unreimbursed cost or expense to such party.

8.15 Waiver of Jury Trial. EACH OF THE ISSUER, THE TRANSFEROR, THE SERVICER, THE
ADMINISTRATIVE AGENT, THE AGENTS AND THE NOTE PURCHASERS HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, THE EQUIPMENT LOAN NOTES, THE RECEIVABLES NOTES
OR ANY OTHER DOCUMENTS AND INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR
ACTIONS OF THE ISSUER, THE TRANSFEROR, THE SERVICER, THE ADMINISTRATIVE AGENT,
THE AGENTS AND THE NOTE PURCHASERS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE PARTIES ENTERING INTO THIS AGREEMENT AND FOR NOTE PURCHASERS PURCHASING AN
INTEREST IN THE EQUIPMENT LOAN NOTES OR RECEIVABLES NOTES DESCRIBED HEREIN AND
THE ADMINISTRATIVE AGENT AND EACH AGENT AGREEING TO ACT AS SUCH HEREUNDER.

8.16 Excess Funds. A CP Conduit shall be required to make payment of the amounts
required to be paid pursuant hereto by such CP Conduit only if the applicable CP
Conduit has Excess Funds (as defined below). If the applicable CP Conduit does
not have Excess Funds, the excess of the amount due hereunder over the amount
paid shall not constitute a “claim” (as defined in Section 101(5) of the
Bankruptcy Code) against such CP Conduit until such time as such CP Conduit has
Excess Funds. If a CP Conduit does not have sufficient Excess Funds to make any
payment due hereunder, then such CP Conduit may pay a lesser amount and make
additional payments that in the aggregate equal the amount of the deficiency as
soon as possible thereafter. The term “Excess Funds” means, at any time,
proceeds of commercial paper notes issued, and advances under a Support Facility
made, to fund a payment to be made by a CP Conduit hereunder and which are
available to make such payment in accordance with the program documents
governing such CP Conduit’s commercial paper program; provided that in no event
will Excess Funds be greater than the excess of (a) the aggregate projected
value of the applicable CP Conduit’s assets and other property (including cash
and cash equivalents), over (b) the sum of (i) the sum of all scheduled payments
of principal, interest and other amounts payable on publicly or privately placed
indebtedness of such CP Conduit for borrowed money, plus (ii) the sum of all
other liabilities, indebtedness and other obligations of such CP Conduit for
borrowed money or owed to any credit or liquidity provider, together with all
unpaid interest then accrued thereon, plus (iii) all taxes payable by such CP
Conduit to the Internal Revenue Service, plus (iv) all other indebtedness,
liabilities and obligations of such CP Conduit then due and payable, but the
amount of any liability, indebtedness or obligation of such CP Conduit shall not
exceed the projected value of the assets to which recourse for such liability,
indebtedness or obligation is limited.

[Remainder of page intentionally left blank]

 

-51-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective officers as of the day and year first
above written.

 

ALLIANCE LAUNDRY EQUIPMENT

RECEIVABLES TRUST 2009-A

By:   Wilmington Trust Company,
not in its individual capacity but solely
as Owner Trustee By:  

 

Name:   Title:  

ALLIANCE LAUNDRY SYSTEMS LLC,

as Servicer

By:  

 

Name:   Bruce P. Rounds Title:   Vice President, Chief Financial Officer

ALLIANCE LAUNDRY EQUIPMENT

RECEIVABLES 2009 LLC,

as Transferor

By:  

 

Name:   Todd Rice Title:   Vice President

 

  S-1   Note Purchase Agreement



--------------------------------------------------------------------------------

NATIXIS FINANCIAL PRODUCTS INC.,

as Administrative Agent

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

  S-2   Note Purchase Agreement



--------------------------------------------------------------------------------

NATIXIS EQUIPMENT LOAN PURCHASER GROUP

NATIXIS FINANCIAL PRODUCTS INC.,

as Agent

By:  

 

Name:   Title:   By:  

 

Name:   Title:   Address for Notices: Natixis Financial Products Inc.,

9 West 57th Street, 36th Floor

New York, NY 10019

Attention: Yazmin Vasconez

Telecopy No.: 646-942-2361

Confirmation: 212-891-6176

E-mail: Agent_group@cm.natixis.com

Payment Instructions: The Bank of New York

Acct Name: Natixis FP

ABA #: 021 000 018

Acct #: GLA11569 CDF

Contact: Rachael Van Wyckhouse

Telephone: (201) 761-6516

E-mail: rachael.vanwyckhouse@us.natixis.com

 

  S-3   Note Purchase Agreement



--------------------------------------------------------------------------------

Type of Equipment Loan

Note Purchaser: CP Conduit/

Committed Purchaser

Maximum Purchase

Amount: $198,000,000

    VERSAILLES ASSETS LLC     By:  

 

 

    Name:       Title:      

 

Address for Notices and Investing Office:

 

c/o Natixis Financial Products Inc.,

9 West 57th Street, 36th Floor

New York, NY 10019

Attention: Yazmin Vasconez

Telephone: 212-891-6176

Fax: 646-942-2361

E-mail: Agent_group@cm.natixis.com

 

Payment Instructions:

 

Deutsche Bank Trust Company Americas

Acct Name: CTAS

ABA #: 021001033

Acct #: 01419647

Ref. Act.: Versailles Assets: Alliance Laundry

Equipment Receivables Trust 2009-A

                                                   

 

  S-4   Note Purchase Agreement



--------------------------------------------------------------------------------

BMO EQUIPMENT LOAN PURCHASER GROUP

 

BMO CAPITAL MARKETS CORP.,

as Agent

 

By:  

 

Name:   Title:  

 

Address for Notices:

 

BMO Capital Markets Corp.

115 S. LaSalle Street, 13th Floor West

Chicago, IL 60603

Attention: Conduit Management Team

Telecopy No.: (312) 461-3189 / (312) 294-4908

E-mail: fundingdesk@bmo.com

 

Payment Instructions:

 

Harris Trust & Savings Bank

Chicago, IL

ABA #: 071000288

Acct #: 254580-4

Acct Name: Fairway Finance Company, LLC

Ref.: Alliance Laundry

 

  S-5   Note Purchase Agreement



--------------------------------------------------------------------------------

Type of Equipment Loan

Note Purchaser: CP Conduit/

Committed Purchaser

Maximum Purchase

Amount: $66,000,000

    FAIRWAY FINANCE COMPANY, LLC     By:  

 

 

    Name:       Title:      

 

Address for Notices:

 

Fairway Finance Company, LLC

115 S. LaSalle Street, 13th Floor West

Chicago, IL 60603

Attention: Conduit Management Team

Telecopy No.: (312) 461-3189 / (312) 294-4908

E-mail: fundingdesk@bmo.com

 

Payment Instructions:

 

Harris Trust & Savings Bank

Chicago, IL

ABA #: 071000288

Acct #: 254580-4

Acct Name: Fairway Finance Company, LLC

Ref. Act.: Alliance Laundry

                                                   

 

  S-6   Note Purchase Agreement



--------------------------------------------------------------------------------

SCOTIA EQUIPMENT LOAN PURCHASER GROUP

 

THE BANK OF NOVA SCOTIA,

as Agent

By:  

 

Name:   Michael Eden Title:   Director

 

Address for Notices:

 

The Bank of Nova Scotia

One Liberty Plaza, 26th Floor

New York, NY 10006

Attention: Michael Eden

Telecopy No.: (212) 225-5274

Confirmation: (212) 225-5007

E-mail: michael_eden@scotiacapital.com

 

Payment Instructions:

 

The Bank of Nova Scotia – New York Agency

ABA #: 026-002532

Acct #: 2158-13

Ref. Acct.: Liberty Street Funding LLC

 

  S-7   Note Purchase Agreement



--------------------------------------------------------------------------------

Type of Equipment Loan

Note Purchaser: CP Conduit

Maximum Purchase

Amount: $66,000,000

    LIBERTY STREET FUNDING LLC     By:  

 

 

    Name:       Title:      

 

Address for Notices:

 

Liberty Street Funding LLC

One Liberty Plaza, 26th Floor

New York, NY 10006

Attention: Michael Eden

Telecopy No.: (212) 225-5274

Confirmation: (212) 225-5007

E-mail: michael_eden@scotiacapital.com

 

Payment Instructions:

 

The Bank of Nova Scotia – New York Agency

ABA #: 026-002532

Acct #: 2158-13

Ref. Acct.: Liberty Street Funding LLC

                                           

 

  S-8   Note Purchase Agreement



--------------------------------------------------------------------------------

Type of Equipment Loan

Note Purchaser:

Committed Purchaser

Commitment: $66,000,000

    THE BANK OF NOVA SCOTIA     By:  

 

 

    Name:   Michael Eden     Title:   Director    

 

Address for Notices:

 

The Bank of Nova Scotia

One Liberty Plaza, 26th Floor

New York, NY 10006

Attention: Michael Eden

Telecopy No.: (212) 225-5274

Confirmation: (212) 225-5007

E-mail: michael_eden@scotiacapital.com

 

Payment Instructions:

 

The Bank of Nova Scotia – New York Agency

ABA #: 026-002532

Acct #: 2158-13

Ref. Acct.: Liberty Street Funding LLC

                                       

 

  S-9   Note Purchase Agreement



--------------------------------------------------------------------------------

NATIXIS RECEIVABLES PURCHASER GROUP

 

NATIXIS FINANCIAL PRODUCTS INC.,

as Agent

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

Address for Notices:

 

Natixis Financial Products Inc.

9 West 57th Street, 36th Floor

New York, NY 10019

Attention: Yazmin Vasconez

Telephone: 212-891-6176

Fax: 646-942-2361

E-mail: Agent_group@cm.natixis.com

 

Payment Instructions:

 

The Bank of New York

Acct Name: Natixis FP

ABA #: 021 000 018

Acct #: GLA11569 CDF

Contact: Rachael Van Wyckhouse

Telephone: (201) 761-6516

E-mail: rachael.vanwyckhouse@us.natixis.com

 

  S-10   Note Purchase Agreement



--------------------------------------------------------------------------------

Type of Receivables

Note Purchaser: CP Conduit/

Committed Purchaser

Maximum Purchase

Amount: $36,000,000

    VERSAILLES ASSETS LLC           By:  

 

    Name:       Title:       c/o Natixis Financial Products Inc.,     9 West
57th Street, 36th Floor     New York, NY 10019     Attention: Yazmin Vasconez  
  Telephone: 212-891-6176     Fax: 646-942-2361     E-mail:
Agent_group@cm.natixis.com     Payment Instructions:     Deutsche Bank Trust
Company Americas     Acct Name: CTAS     ABA #: 021001033     Acct #: 01419647  
  Ref. Act.: Versailles Assets: Alliance Laundry     Equipment Receivables Trust
2009-A

 

  S-11   Note Purchase Agreement



--------------------------------------------------------------------------------

BMO RECEIVABLES PURCHASER GROUP

BMO CAPITAL MARKETS CORP.,

as Agent

By:

 

 

Name:

 

Title:

 

Address for Notices:

 

BMO Capital Markets Corp.

115 S. LaSalle Street, 13th Floor West

Chicago, IL 60603

Attention: Conduit Management Team

Telecopy No.: (312) 461-3189 / (312) 294-4908

E-mail: fundingdesk@bmo.com

 

Payment Instructions:

 

Harris Trust & Savings Bank

Chicago, IL

ABA #: 071000288

Acct #: 254580-4

Acct Name: Fairway Finance Company, LLC

Ref.: Alliance Laundry

 

  S-12   Note Purchase Agreement



--------------------------------------------------------------------------------

Type of Receivables

Note Purchaser: CP Conduit/

Committed Purchaser

Maximum Purchase

Amount: $12,000,000

    FAIRWAY FINANCE COMPANY, LLC           By:  

 

    Name:       Title:      

Address for Notices:

 

Fairway Finance Company, LLC

115 S. LaSalle Street, 13th Floor West

Chicago, IL 60603

Attention: Conduit Management Team

Telecopy No.: (312) 461-3189 / (312) 294-4908

E-mail: fundingdesk@bmo.com

 

Payment Instructions:

 

Harris Trust & Savings Bank

Chicago, IL

ABA #: 071000288

Acct #: 254580-4

Acct Name: Fairway Finance Company, LLC

Ref.: Alliance Laundry

                                                   

 

  S-13   Note Purchase Agreement



--------------------------------------------------------------------------------

SCOTIA RECEIVABLES PURCHASER GROUP

THE BANK OF NOVA SCOTIA,

as Agent

By:  

 

Name:   Michael Eden Title:   Director Address for Notices:

The Bank of Nova Scotia

One Liberty Plaza, 26th Floor

New York, NY 10006 Attention: Michael Eden Telecopy No.: (212) 225-5274
Confirmation: (212) 225-5007 E-mail: michael_eden@scotiacapital.com Payment
Instructions:

The Bank of Nova Scotia – New York Agency

ABA #: 026-002532

Acct #: 2158-13 Ref. Acct.: Liberty Street Funding LLC

 

  S-14   Note Purchase Agreement



--------------------------------------------------------------------------------

Type of Receivables

Note Purchaser: CP Conduit

Maximum Purchase

Amount: $12,000,000

    LIBERTY STREET FUNDING LLC           By:  

 

    Name:       Title:       Address for Notices:     Liberty Street Funding LLC
    One Liberty Plaza, 26th Floor     New York, NY 10006     Attention: Michael
Eden     Telecopy No.: (212) 225-5274     Confirmation: (212) 225-5007    
E-mail: michael_eden@scotiacapital.com     Payment Instructions:     The Bank of
Nova Scotia – New York Agency     ABA #: 026-002532     Acct #: 2158-13     Ref.
Acct.: Liberty Street Funding LLC

 

  S-15   Note Purchase Agreement



--------------------------------------------------------------------------------

Type of Receivables

Note Purchaser:

Committed Purchaser

Commitment: $12,000,000

    THE BANK OF NOVA SCOTIA           By:  

 

    Name:   Michael Eden     Title:   Director     Address for Notices:     The
Bank of Nova Scotia     One Liberty Plaza, 26th Floor     New York, NY 10006    
Attention: Michael Eden     Telecopy No.: (212) 225-5274     Confirmation: (212)
225-5007     E-mail: michael_eden@scotiacapital.com     Payment Instructions:  
  The Bank of Nova Scotia – New York Agency     ABA #: 026-002532     Acct #:
2158-13     Ref. Acct.: Liberty Street Funding LLC

 

  S-16   Note Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the Transferor [Equipment Loan/Receivables] Note Purchaser set
forth in Item 2 of Schedule I hereto (the “Transferor [Equipment
Loan/Receivables] Note Purchaser”), [the Transferor [Equipment Loan/Receivables]
Note Purchaser’s Related Committed Purchaser set forth in Item 2 of Schedule I
hereto (the “Transferor Committed Purchaser”)], the Purchasing [Equipment
Loan/Receivables] Note Purchaser set forth in Item 3 of Schedule I hereto (the
“Purchasing [Equipment Loan/Receivables] Note Purchaser”), [the Purchasing
[Equipment Loan/Receivables] Note Purchaser’s Related Committed Purchaser set
forth in Item 3 of Schedule I hereto (the “Purchasing Committed Purchaser”)] and
the Agent set forth in Item 4 of Schedule I hereto (in such capacity, the
“Agent”) for the Purchaser Group set forth in Item 5 of Schedule I hereto.

W I T N E S S E T H:

WHEREAS, this Transfer Supplement is being executed and delivered in accordance
with Section 7.1(e) of the Note Purchase Agreement, dated as of June 26, 2009,
among Alliance Laundry Equipment Receivables Trust 2009-A, Alliance Laundry
Systems LLC (“ALS”), Alliance Laundry Equipment Receivables 2009 LLC, the Note
Purchasers and the Agents parties thereto and Natixis Financial Products Inc.,
as Administrative Agent (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Note Purchase Agreement”;
unless otherwise defined herein, terms defined in the Note Purchase Agreement
are used herein as therein defined);

WHEREAS, the Purchasing [Equipment Loan/Receivables] Note Purchaser (if it is
not already an [Equipment Loan/Receivables] Note Purchaser party to the Note
Purchase Agreement) wishes to become [an Equipment Loan/a Receivables] Note
Purchaser party to the Note Purchase Agreement and the Purchasing [Equipment
Loan/Receivables] Note Purchaser wishes to acquire and assume from the
Transferor [Equipment Loan/Receivables] Note Purchaser, certain of the rights,
obligations and commitments under the Note Purchase Agreement;

[WHEREAS, the Purchasing Committed Purchaser agrees to assume from the
Transferor Committed Purchaser certain Commitment Amounts under the Note
Purchase Agreement;] and

WHEREAS, the Transferor [Equipment Loan/Receivables] Note Purchaser wishes to
sell and assign to the Purchasing [Equipment Loan/Receivables] Note Purchaser,
certain of its rights, obligations and commitments under the Note Purchase
Agreement [and the Transferor Committed Purchaser wishes to sell and assign to
the Purchasing Committed Purchaser, certain of its rights, obligations and
commitments under the Note Purchase Agreement].

 

Exhibit A-1



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto hereby agree as follows:

(a) Upon receipt by the Agent of five counterparts of this Transfer Supplement,
to each of which is attached a fully completed Schedule I and Schedule II, each
of which has been executed by the Transferor [Equipment Loan/Receivables] Note
Purchaser, [the Transferor Committed Purchaser], the Purchasing [Equipment
Loan/Receivables] Note Purchaser, [the Purchasing Committed Purchaser] and the
Agent, the Agent will transmit to the Administrative Agent, Servicer, the
Issuer, the Transferor, the Indenture Trustee, the Transferor [Equipment
Loan/Receivables] Note Purchaser, [the Transferor Committed Purchaser,] the
Purchasing [Equipment Loan/Receivables] Note Purchaser [and the Purchasing
Committed Purchaser] a Transfer Effective Notice, substantially in the form of
Schedule III to this Transfer Supplement (a “Transfer Effective Notice”). Such
Transfer Effective Notice shall be executed by the Agent and shall set forth,
inter alia, the date on which the transfer effected by this Transfer Supplement
shall become effective (the “Transfer Effective Date”). From and after the
Transfer Effective Date [the Purchasing [Equipment Loan/Receivables] Note
Purchaser shall be an Equipment Loan/a Receivables] Note Purchaser party to the
Note Purchase Agreement for all purposes thereof as a CP Conduit [and the
Purchasing Committed Purchaser shall be [an Equipment Loan/a Receivables] Note
Purchaser party to the Note Purchase Agreement for all purposes thereof as a
Committed Purchaser], as specified on Schedule II to this Transfer Supplement.

(b) At or before 12:00 Noon, local time of the Transferor [Equipment
Loan/Receivables] Note Purchaser, on the Transfer Effective Date, the Purchasing
[Equipment Loan/Receivables] Note Purchaser shall pay to the Transferor
[Equipment Loan/Receivables] Note Purchaser, in immediately available funds, an
amount equal to the purchase price, as agreed between the Transferor [Equipment
Loan/Receivables] Note Purchaser and such Purchasing [Equipment
Loan/Receivables] Note Purchaser (the “Purchase Price”), of the portion set
forth on Schedule II hereto being purchased by such Purchasing [Equipment
Loan/Receivables] Note Purchaser of the outstanding [Equipment Loan/Receivables]
Note Principal Balance under the [Equipment Loan/Receivables] Note owned by the
Transferor [Equipment Loan/Receivables] Note Purchaser (such Purchasing
[Equipment Loan/Receivables] Note Purchaser’s “Purchaser Percentage”) and other
amounts owing to the Transferor [Equipment Loan/Receivables] Note Purchaser
under the Note Purchase Agreement or otherwise in respect of the [Equipment
Loan/Receivables] Notes. Effective upon receipt by the Transferor [Equipment
Loan/Receivables] Note Purchaser of the Purchase Price from the Purchasing
[Equipment Loan/Receivables] Note Purchaser, the Transferor [Equipment
Loan/Receivables] Note Purchaser hereby irrevocably sells, assigns and transfers
to the Purchasing [Equipment Loan/Receivables] Note Purchaser, without recourse,
representation or warranty, and the Purchasing [Equipment Loan/Receivables] Note
Purchaser hereby irrevocably purchases, takes and assumes from the Transferor
[Equipment Loan/Receivables] Note Purchaser, the Purchasing [Equipment
Loan/Receivables] Note Purchaser’s Purchaser Percentage of (i) the presently
outstanding [Equipment Loan/Receivables] Note Principal Balance under the
[Equipment Loan/Receivables] Notes owned by the Transferor [Equipment
Loan/Receivables] Note Purchaser and other amounts owing to the Transferor
[Equipment Loan/Receivables] Note Purchaser in respect of the [Equipment
Loan/Receivables] Notes, together with all instruments, documents and collateral
security pertaining thereto, and (ii) the Purchasing [Equipment
Loan/Receivables] Note Purchaser’s Purchaser Percentage of the Purchaser
Percentage of the

 

Exhibit A-2



--------------------------------------------------------------------------------

Transferor [Equipment Loan/Receivables] Note Purchaser and the other rights and
duties of the Transferor [Equipment Loan/Receivables] Note Purchaser under the
Note Purchase Agreement. [Effective upon the Transfer Effective Date, the
Transferor Committed Purchaser hereby irrevocably sells, assigns, and transfers
to the Purchasing Committed Purchaser, without recourse, representation or
warranty, and the Purchasing Committed Purchaser hereby irrevocably purchases,
takes and assumes from the Transferor Committed Purchaser, the Liquidity
Percentage and the Commitment of the Transferor Committed Purchaser and other
rights, duties and obligations of the Transferor Committed Purchaser under the
Note Purchase Agreement.] This Transfer is intended by the parties hereto to
effect a purchase by the Purchasing [Equipment Loan/Receivables] Note Purchaser
[and the Purchasing Committed Purchaser] and a sale by the Transferor [Equipment
Loan/Receivables] Note Purchaser [and the Transferor Committed Purchaser] of
interests in the [Equipment Loan/Receivables] Notes, and it is not to be
construed as a loan or a commitment to make a loan by the Purchasing [Equipment
Loan/Receivables] Note Purchaser [or the Purchasing Committed Purchaser] to the
Transferor [Equipment Loan/Receivables] Note Purchaser [or the Transferor
Committed Purchaser]. The Transferor [Equipment Loan/Receivables] Note Purchaser
hereby confirms that the amount of the [Equipment Loan/Receivables] Note
Principal Balance is $        and its Percentage Interest thereof is     %,
which equals $        as of             , 200  . Upon and after the Transfer
Effective Date (until further modified in accordance with the Note Purchase
Agreement), the Purchaser Percentage or Liquidity Percentage, as applicable of
the Transferor [Equipment Loan/Receivables] Note Purchaser and the Purchasing
[Equipment Loan/Receivables] Note Purchaser [and the Commitment and the
Liquidity Percentage of the Transferor Committed Purchaser and the Purchasing
Committed Purchaser] shall be as set forth in Schedule II to this Transfer
Supplement.

(c) The Transferor [Equipment Loan/Receivables] Note Purchaser [and the
Transferor Committed Purchaser] has made arrangements with the Purchasing
[Equipment Loan/Receivables] Note Purchaser [and the Purchasing Committed
Purchaser] with respect to (i) the portion, if any, to be paid, and the date or
dates for payment, by the Transferor [Equipment Loan/Receivables] Note Purchaser
[or the Transferor Committed Purchaser] to the Purchasing [Equipment
Loan/Receivables] Note Purchaser [or Purchasing Committed Purchaser] of any fees
heretofore received by the Transferor [Equipment Loan/Receivables] Note
Purchaser [or the Transferor Committed Purchaser] pursuant to the Note Purchase
Agreement prior to the Transfer Effective Date and (ii) the portion, if any, to
be paid, and the date or dates for payment, by the Purchasing [Equipment
Loan/Receivables] Note Purchaser [or the Purchasing Committed Purchaser] to the
Transferor [Equipment Loan/Receivables] Note Purchaser [or the Transferor
Committed Purchaser] of fees or interest received by the Purchasing [Equipment
Loan/Receivables] Note Purchaser [or the Purchasing Committed Purchaser]
pursuant to the Note Purchase Agreement or otherwise in respect of the
[Equipment Loan/Receivables] Notes from and after the Transfer Effective Date.

(d)    (i) All principal payments that would otherwise be payable from and after
the Transfer Effective Date to or for the account of the Transferor [Equipment
Loan/Receivables] Note Purchaser in respect of the [Equipment Loan/Receivables]
Notes shall, instead, be payable to or for the account of the Transferor
[Equipment Loan/Receivables] Note Purchaser and the Purchasing [Equipment
Loan/Receivables] Note Purchaser, as the case may be, in accordance with their
respective interests as reflected in this Transfer Supplement.

 

Exhibit A-3



--------------------------------------------------------------------------------

(ii) All interest, fees and other amounts that would otherwise accrue for the
account of the Transferor [Equipment Loan/Receivables] Note Purchaser [or the
Transferor Committed Purchaser] from and after the Transfer Effective Date
pursuant to the Note Purchase Agreement or in respect of the [Equipment
Loan/Receivables] Notes shall, instead, accrue for the account of, and be
payable to or for the account of, the Transferor [Equipment Loan/Receivables]
Note Purchaser, [the Transferor Committed Purchaser,] the Purchasing [Equipment
Loan/Receivables] Note Purchaser [and the Purchasing Committed Purchaser], as
the case may be, in accordance with their respective interests as reflected in
this Transfer Supplement. In the event that any amount of interest, fees or
other amounts accruing prior to the Transfer Effective Date was included in the
Purchase Price paid by the Purchasing [Equipment Loan/Receivables] Note
Purchaser, the Transferor [Equipment Loan/Receivables] Note Purchaser and the
Purchasing [Equipment Loan/Receivables] Note Purchaser will make appropriate
arrangements for payment by the Transferor [Equipment Loan/Receivables] Note
Purchaser to the Purchasing (Equipment Loan/Receivables] Note Purchaser of such
amount upon receipt thereof from the Agent.

(e) Concurrently with the execution and delivery hereof, the Purchasing
[Equipment Loan/Receivables] Note Purchaser [and the Purchasing Committed
Purchaser] will deliver to the Agent, the Transferor and the Issuer an executed
Investment Letter in the form of Exhibit D to the Indenture and the forms, if
any, required by Section 2.4(c) of the Note Purchase Agreement.

(f) Each of the parties to this Transfer Supplement agrees and acknowledges that
(i) at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Transfer Supplement, and (ii) the Agent shall apply each
payment made to it under the Note Purchase Agreement, whether in its individual
capacity or as Agent, in accordance with the provisions of the Note Purchase
Agreement, as appropriate.

(g) By executing and delivering this Transfer Supplement, the Transferor
[Equipment Loan/Receivables] Note Purchaser, [the Transferor Committed
Purchaser,] the Purchasing [Equipment Loan/Receivables] Note Purchaser [and the
Purchasing Committed Purchaser] confirm to and agree with each other, the Agent
and the [Equipment Loan/Receivables] Note Purchasers as follows: (i) other than
the representation and warranty that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim, the
Transferor [Equipment Loan/Receivables] Note Purchaser [and the Transferor
Committed Purchaser] make no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Note Purchase Agreement or the Related
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Note Purchase Agreement or any other instrument or
document furnished pursuant thereto; (ii) the Transferor [Equipment
Loan/Receivables] Note Purchaser [and the Transferor Committed Purchaser] make
no representation or warranty and assumes no responsibility with respect to the
Issuer, the financial condition of the [Equipment Loan/Receivables], the
Accounts, the Issuer, ALS, the Transferor or the Indenture Trustee, or the
performance or observance by the Issuer, ALS, the Transferor or the Indenture
Trustee of any of their respective obligations under the Note Purchase Agreement
or

 

Exhibit A-4



--------------------------------------------------------------------------------

any Related Document or any other instrument or document furnished pursuant
hereto; (iii) the Purchasing [Equipment Loan/Receivables] Note Purchaser [and
the Purchasing Committed Purchaser] confirms that it has received a copy of such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Transfer Supplement; (iv) each
Purchasing [Equipment Loan/Receivables] Note Purchaser will, independently and
without reliance upon the Administrative Agent, any Agent (as defined in the
Note Purchase Agreement) the Transferor [Equipment Loan/Receivables] Note
Purchaser, [the Transferor Committed Purchaser] or any other [Equipment
Loan/Receivables] Note Purchaser and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Note Purchase Agreement or the Related
Documents; (v) each Purchasing [Equipment Loan/Receivables] Note Purchaser [and
the Purchasing Committed Purchaser] appoints and authorizes the Agent and the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Note Purchase Agreement and the Related Documents as are
delegated to the Agent or the Administrative Agent, as the case may be, by the
terms thereof, together with such powers as are reasonably incidental thereto,
all in accordance with Section 6.1 of the Note Purchase Agreement; and (vi) the
Purchasing [Equipment Loan/Receivables] Note Purchaser [and the Purchasing
Committed Purchaser] agrees (for the benefit of the Transferor [Equipment
Loan/Receivables] Note Purchaser, the Administrative Agent, the Agents (as
defined in the Note Purchase Agreement), the [Equipment Loan/Receivables] Note
Purchasers, the Indenture Trustee, the Servicer, the Transferor and the Issuer)
that it will perform in accordance with their terms all of the obligations which
by the terms of the Note Purchase Agreement are required to be performed by it
as an [Equipment Loan/Receivables] Note Purchaser.

(h) Schedule II hereto sets forth the revised Purchaser Percentage or the
revised Liquidity Percentage, if applicable, and Commitment of the Transferor
[Equipment Loan/Receivables] Note Purchaser [and the Transferor Committed
Purchaser], and the Purchaser Percentage or the Liquidity Percentage, if
applicable, Commitment and the initial Investing Office of the Purchasing
[Equipment Loan/Receivables] Note Purchaser, as well as administrative
information with respect to the Purchasing [Equipment Loan/Receivables] Note
Purchaser [and the Purchasing Committed Purchaser].

(i) THIS TRANSFER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement to
be executed by their respective duly authorized officers on Schedule I hereto as
of the date set forth in Item 1 of Schedule I hereto.

 

Exhibit A-5



--------------------------------------------------------------------------------

SCHEDULE I TO

TRANSFER SUPPLEMENT

COMPLETION OF INFORMATION AND

SIGNATURES FOR TRANSFER SUPPLEMENT

 

   Re:    Note Purchase Agreement, dated as of June 26, 2009, among Alliance
Laundry Equipment Receivables Trust 2009-A, Alliance Laundry Systems LLC,
Alliance Laundry Equipment Receivables 2009 LLC, the Equipment Loan Note
Purchasers and the Agents parties thereto and Natixis Financial Products Inc.,
as Administrative Agent Item 1:    Date of Transfer Supplement: Item 2:   

Transferor [Equipment Loan/Receivables] Note Purchaser:

[Transferor Committed Purchaser]

Item 3:   

Purchasing [Equipment Loan/Receivables] Note Purchaser:

[Purchasing Committed Purchaser]

Item 4:    Name of Agent: Item 5:    Name of Purchaser Group: Item 6:   
Signatures of Parties to Agreement:

 

 

as Transferor [Equipment Loan/Receivables]

Note Purchaser

By:  

 

Name:   Title:   [as Transferor Committed Purchaser] By:  

 

Name:   Title:  

 

Exhibit A-6



--------------------------------------------------------------------------------

as Purchasing [Equipment Loan/Receivables] Note Purchaser By:  

 

Name:   Title:   [as Purchasing Committed Purchaser] By:  

 

Name:   Title:  

 

ACKNOWLEDGED BY: NATIXIS FINANCIAL PRODUCTS INC.,
as Administrative Agent By:  

 

Name:   Title:   ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES 2009 LLC, as Transferor
By:  

 

Name:   Title:  

 

Exhibit A-7



--------------------------------------------------------------------------------

SCHEDULE II TO

TRANSFER SUPPLEMENT

LIST OF INVESTING OFFICES, ADDRESSES

FOR NOTICES, ASSIGNED INTERESTS AND

PURCHASE AND LIQUIDITY PERCENTAGES

 

[Transferor [Equipment Loan/Receivables] Note Purchaser] [Transferor Committed
Purchaser]       A.    Type of Purchaser: [CP Conduit/Committed Purchaser] B.   
Purchaser Percentage:    Transferor Note Purchaser Purchaser Percentage Prior to
Sale:        %    Purchaser Percentage Sold:        %    Purchaser Percentage
Retained:        % C.    Commitment (if applicable)       Transferor Committed
Purchaser’s Commitment Prior to Sale:    $            Commitment Sold:   
$            Commitment Retained:    $            Related CP Conduit (applicable
to CPC Committed Purchaser): _________    D.    Related CPC Committed Purchasers
(applicable to CP Conduit if CP Conduit is not a Committed Purchaser)      
Committed Purchasers, Commitments and Liquidity Percentages prior to Sale:      
                                             $                %   
                                             $                %   
                                             $                %

 

Exhibit A-8



--------------------------------------------------------------------------------

E.    [Equipment Loan/Receivables] Note Principal Balance:       Transferor
[Equipment Loan/Receivables] Note Purchaser [Equipment Loan/Receivables] Note
Principal Balance Prior to Sale:    $            [Equipment Loan/Receivables]
Note Principal Balance Sold:    $            [Equipment Loan/Receivables] Note
Principal Balance Retained:    $         [Purchasing [Equipment
Loan/Receivables] Note Purchaser]       [Purchasing Committed Purchaser]      
   A.    Type of Purchaser: [CP Conduit/Committed Purchaser]    B.    Purchaser
Percentage:       Transferee [Equipment Loan/Receivables] Note Purchaser   
Purchaser Percentage After Sale:   

     %

C.    Commitment (if applicable)       Transferee [Equipment Loan/Receivables]
Note Purchaser Commitment After Sale:      

$        

   Related CP Conduit (applicable to CPC Committed Purchaser):
                            D.    Related CPC Committed Purchasers (applicable
to CP Conduit if CP Conduit is not a Committed Purchaser)       Committed
Purchasers, Commitments and Liquidity Percentages after Sale:      
                                             $           

    %

                                                $           

    %

                                                $           

    %

E.    [Equipment Loan/Receivables] Note Principal Balance:       Transferee
[Equipment Loan/Receivables] Note Purchaser   

 

Exhibit A-9



--------------------------------------------------------------------------------

  

[Equipment Loan/Receivables] Note Principal Balance After Sale:

   $             Address for Notices:    Investing Office:   

 

Exhibit A-10



--------------------------------------------------------------------------------

SCHEDULE III TO

TRANSFER SUPPLEMENT

Form of

Transfer Effective Notice

 

To:    [Name and address of Issuer, Transferor, Servicer, Indenture Trustee,
Administrative Agent, Transferor [Equipment Loan/Receivables] Note Purchaser,
Transferor Committed Purchaser, Purchasing [Equipment Loan/Receivables] Note
Purchaser and Purchasing Committed Purchaser]

The undersigned, as Agent under the Note Purchase Agreement, dated as of
June 26, 2009, among Alliance Laundry Equipment Receivables Trust 2009-A,
Alliance Laundry Systems LLC, Alliance Laundry Equipment Receivables 2009 LLC,
the Note Purchasers and the Agents parties thereto and Natixis Financial
Products Inc., as Administrative Agent, acknowledges receipt of five executed
counterparts of a completed Transfer Supplement. [Note: attach copies of
Schedules I and II from such Agreement.] Terms defined in such Transfer
Supplement are used herein as therein defined.

Pursuant to such Transfer Supplement, you are advised that the Transfer
Effective Date will be             ,         .

 

Very truly yours,                                                  , as Agent
By:   Name:   Title:  

 

Exhibit A-11



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

ADVANCE INCREASE NOTICE

[Date]

The Bank of New York Mellon,

as Indenture Trustee

                                           

                                           

Alliance Laundry Systems LLC,

as Servicer

                                           

                                           

Alliance Laundry Equipment Receivables 2009 LLC,

as Transferor

                                           

                                           

Natixis Financial Products Inc.,

as Administrative Agent

9 West 57th Street, 36th Floor

New York, NY 10019

Attention: Yazmin Vasconez

 

RE:     

Alliance Laundry Equipment Receivables Trust 2009-A

Equipment Loan Notes

Receivables Notes

Ladies and Gentlemen:

Pursuant to (a) the Indenture, dated as of June 26, 2009, by and between
Alliance Laundry Equipment Receivables Trust 2009-A (the “Issuer”) and The Bank
of New York Mellon, as Indenture Trustee, and (b) the Note Purchase Agreement
dated as of June 26, 2009 (the “Note Purchase Agreement”), among the Issuer,
Alliance, as Servicer, Alliance Laundry Equipment Receivables 2009 LLC, as
Transferor, the Note Purchasers and the Agents parties thereto and Natixis
Financial Products Inc., as Administrative Agent, the Issuer hereby irrevocably
requests a [Equipment Loan Advance Increase/Receivables Advance Increase] as
follows. Terms used herein are used as defined in or for purposes of the Note
Purchase Agreement.

 

Exhibit B-1



--------------------------------------------------------------------------------

1.

  The requested amount of such [Equipment Loan/Receivables] Advance Increase is
$            .

2.

  The date of such [Equipment Loan/Receivables] is to occur is
                             (the “[Equipment Loan/Receivables] Borrowing
Date”).

3.

  All conditions precedent to such [Equipment Loan/Receivables] Advance Increase
described in clauses (a) through (o) of Section 3.2 of the Note Purchase
Agreement have been satisfied.

4.

  The purchases of the [Equipment Loan/Receivables] Advance Increase to be
purchased on the [Equipment Loan/Receivables] Borrowing Date will not cause a
Rapid Amortization Event or an event that, after the giving of notice of the
lapse of time (or both), would cause a Rapid Amortization Event.

5.

  The proceeds of such [Equipment Loan/Receivables] Advance Increase shall be
remitted on the [Equipment Loan/Receivables] Borrowing Date in immediately
available funds to [specify payment instructions].

6.

  After giving effect to the [Equipment Loan/Receivables] Advance Increase, the
[Equipment Loan/Receivables] Note Principal Balance shall be equal to or less
than the [Equipment Loan/Receivables] Facility Limit.

7.

  [After giving effect to the Equipment Loan Advance Increase, the Equipment
Loan Note Principal Balance shall be equal to or less than the Equipment Loan
Borrowing Base as set forth in the Borrowing Base Certificate attached hereto.]
[After giving effect to the Receivables Advance Increase, the Receivables Note
Principal Balance shall be equal to or less than the Receivables Borrowing Base
as set forth in the Borrowing Base Certificate attached hereto.]

8.

  Payments shall be made by federal wire to it, at its account (account number
[            ]; and account name [                    ]) maintained at
[            ] (ABA # [            ]), with telephone notice (including federal
wire number) to [        ] of [        ] (        -    -        ).  
    [Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

Very truly yours, ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST 2009-A, as Issuer
By:   Alliance Laundry Equipment Receivables 2009 LLC, not in its individual
capacity but solely as Administrator of the Issuer By:  

 

Name:  

 

Title:  

 

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES 2009 LLC, as Transferor By:  

 

Name:  

 

Title:  

 

 

Exhibit B-3



--------------------------------------------------------------------------------

[Borrowing Base Certificate to be attached]



--------------------------------------------------------------------------------

SCHEDULE IV

CAP NOTIONAL SCHEDULE